Case 1:19-md-02915-AJT-JFA Document 354 Filed 03/13/20 Page 1 of 94 PageID# 3785




                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF VIRGINIA
                                Alexandria Division




      IN RE: CAPITAL ONE CONSUMER             )    MDL No. 1:19md2915 (AJT/JFA)
    DATA SECURITY BREACH LITIGATION           )
                                              )      JURY TRIAL DEMANDED

     This Document Relates to the Consumer Cases


     CORRECTED REPRESENTATIVE CONSUMER CLASS ACTION COMPLAINT
Case 1:19-md-02915-AJT-JFA Document 354 Filed 03/13/20 Page 2 of 94 PageID# 3786




         The representative Plaintiffs identified below (collectively, “Plaintiffs”), individually and

  on behalf of the classes defined below of similarly situated persons, allege the following against

  Defendants Capital One Financial Corporation, Capital One Bank (USA) N.A., and Capital One,

  N.A. (collectively, the “Capital One Defendants” or “Capital One”), and against Amazon.com,

  Inc., and Amazon Web Services, Inc. (collectively, the “Amazon Defendants” or “Amazon”; with

  the Capital One and Amazon Defendants collectively, “Defendants”), based upon personal

  knowledge with respect to themselves and on information and belief derived from, among other

  things, investigation of counsel and review of public documents as to all other matters.

                                            PREAMBLE

         On October 2, 2019, the Judicial Panel on Multidistrict Litigation established this MDL to

  “serve the convenience of the parties and witnesses and promote the just and efficient conduct of

  this litigation.” In Pretrial Order No. 1, the Court stated it was considering “requiring defendants

  to file an answer on a consolidated basis by answering a single representative complaint or a

  generic complaint, to be prepared, that contains factual allegations common to all cases or classes

  of cases.” Doc. 3 at 20. On January 27, 2020, Plaintiffs’ Lead Counsel stated they intended to file

  a representative complaint that “presents factual allegations and select claims from many of the

  constituent complaints in this MDL,” so that “both the parties and the Court can advance the

  litigation on threshold issues to evaluate the strengths and weaknesses of the claims and defenses

  and prospects for settlement.” Doc. 295 at 5. Subsequently, in Pretrial Order No. 8 the Court

  ordered Plaintiffs’ Lead Counsel to file this representative complaint. Doc. 302 at 1.

         This is not a consolidated, wholly superseding complaint, though it is intended to be the

  sole operative complaint as to the claims stated herein. Therefore, this pleading contains factual

  allegations common to all consumer actions in this MDL, along with representative claims stated

  under the laws of Virginia, where the Capital One Defendants are located, Washington, where the


                                                   1
Case 1:19-md-02915-AJT-JFA Document 354 Filed 03/13/20 Page 3 of 94 PageID# 3787




  Amazon Defendants are located, as well as under the laws of states with the largest populations:

  California, Florida, New York, and Texas. These claims broadly cover the facts alleged in

  constituent cases, the theories of Article III standing and damages alleged in all consumer cases,

  and—with the exception of claims under the Racketeer Influenced and Corrupt Organizations Act

  and claims for common law fraud asserted in Broderick, No. 1:19-cv-01454-AJT-JFA—the range

  of types of claims asserted by consumers in this MDL. Consistent with Pretrial Order No. 1,

  pleading and litigating these wide-ranging representative claims while other state-by-state claims

  remain abated is intended by Plaintiffs to streamline dispositive motions and discovery, and further

  the Court’s stated goal to “complete pre-trial proceedings . . . expeditiously, efficiently and fairly,

  while eliminating duplicative discovery, preventing inconsistent pre-trial rulings . . . and

  conserving the resources of the parties, their counsel, and the judiciary.” Doc. 3 at 1-2.

                                          INTRODUCTION

         1.      On July 29, 2019, Capital One, one of the largest banks and credit card issuers in the

  United States, announced it had experienced a data breach that affected over 100 million people in

  the United States and six million people in Canada (the “Data Breach”).1

         2.      The approximately 106 million individuals affected were largely consumers and

  small businesses who applied for credit card products between 2005 and 2019. The stolen data

  reported included names, addresses, zip codes, phone numbers, email addresses, dates of birth, self-

  reported income, approximately 140,000 Social Security Numbers, 80,000 bank account numbers,

  credit scores, credit card limits, credit card balances, credit card payment history, and fragments of

  transaction data from 23 days during 2016, 2017, and 2018 (collectively, “PII”).




  1
       Capital    One    Form    8-K    (July  29,   2019)             (“July    29     Form      8-K”),
  https://sec.report/Document/0000927628-19-000262/.

                                                    2
Case 1:19-md-02915-AJT-JFA Document 354 Filed 03/13/20 Page 4 of 94 PageID# 3788




          3.      Through their failure to adequately protect Plaintiffs’ and class members’ PII, the

  Capital One Defendants and the Amazon Defendants, which hosted the PII on Amazon Web

  Services (“AWS”), allowed Paige A. Thompson (“Thompson”), a former Amazon employee, to

  obtain access to and to surreptitiously view, remove, and make public Plaintiffs’ and class members’

  PII entrusted to Defendants.

          4.      The massive breach went undiscovered by Defendants despite the fact that the

  hacker had posted publicly about the breach on Twitter and other social media sites over the course

  of several months2 and despite the fact that Capital One had records of the unauthorized intrusion.

  Moreover, Capital One—which has almost limitless resources to protect the vulnerable data

  entrusted to it and in the face of well publicized data breaches sustained by numerous other

  companies, including financial institutions in the United States—was fully aware of the perils of a

  data breach and its legal responsibility to protect against a data breach, acknowledging publicly that

  “[s]afeguarding our customers’ information is essential to our mission as a financial institution.”3

  And all Defendants knew of the particular security vulnerabilities that permitted the Data Breach,

  but still failed to protect Plaintiffs’ and class members’ PII.

          5.      Capital One claimed that it was able to “immediately address[] the configuration

  vulnerability” after the Data Breach,4 but it was too little too late for the millions of Americans

  whose privacy has been compromised and who now must contend with the loss of this valuable

  data and resultant and imminent identity theft and fraud. And despite Capital One’s assurances, vast

  amounts of PII belonging to Plaintiffs and class members remains dangerously exposed and




  2
     Krebs on Security, Capital One Data Theft Impacts 106M People (July 30, 2019),
  https://krebsonsecurity.com/2019/07/capital-one-data-theft-impacts-106m-people/.
  3
    July 29 Form 8-K.
  4
    Id.

                                                     3
Case 1:19-md-02915-AJT-JFA Document 354 Filed 03/13/20 Page 5 of 94 PageID# 3789




  vulnerable to theft and fraud as currently maintained and used by Amazon and Capital One for their

  own profit.

                                   JURISDICTION AND VENUE

         6.      This Court has subject matter jurisdiction pursuant to the Class Action Fairness Act

  of 2005 (“CAFA”), 28 U.S.C. § 1332(d). The amount in controversy exceeds the sum of $5,000,000

  exclusive of interest and costs, there are more than 100 putative class members, and minimal

  diversity exists because many putative class members are citizens of a different state than

  Defendants. This Court also has supplemental jurisdiction pursuant to 28 U.S.C. § 1367(a) because

  all claims alleged herein form part of the same case or controversy.

         7.      This Court has personal jurisdiction over Capital One because it is headquartered in

  and maintains its principal place of business in this District. Capital One is authorized to and

  regularly conducts business in Virginia. In this District, Capital One makes decisions regarding

  corporate governance and management of its credit card business, including decisions regarding the

  security measures to protect its customers’ PII. Capital One intentionally avails itself of this

  jurisdiction by promoting, selling and marketing its services from Virginia to millions of consumers

  nationwide.

         8.      This Court has personal jurisdiction over Amazon because it is authorized to and

  regularly conducts business in Virginia and has sufficient minimum contacts in Virginia such that

  Amazon intentionally avails itself of this Court’s jurisdiction by conducting operations here and

  promoting, selling and marketing its services in this District.

         9.      Venue is proper in this District under 28 U.S.C. § 1391(a) through (d) because

  Capital One’s headquarters and principal place of business are located in this District, Capital One

  resides in this District, and substantial parts of the events or omissions giving rise to the claims

  occurred in or emanated from this District, including, without limitation, decisions made by Capital


                                                    4
Case 1:19-md-02915-AJT-JFA Document 354 Filed 03/13/20 Page 6 of 94 PageID# 3790




  One’s governance and management personnel or inaction by those individuals that led to

  misrepresentations, invasions of privacy, and the Data Breach. Moreover, Amazon maintains

  physical facilities in this District, conducts business in this District, provided services to Capital

  One in this District, and is executing plans to build a new headquarters in this District.

                                            DEFENDANTS

         10.     Defendant Capital One Financial Corporation is a bank holding company that

  specializes in credit cards, auto loans, and banking and savings accounts. It is headquartered in

  McLean, Virginia, and incorporated under the laws of the State of Delaware.

         11.     Defendant Capital One, N.A. is a national bank with its principal place of business

  in McLean, Virginia. Defendant Capital One, N.A. is a wholly-owned subsidiary of Capital One

  Financial Corporation.

         12.     Defendant Capital One Bank (USA), N.A. is a national bank with its principal place

  of business in McLean, Virginia. Defendant Capital One Bank (USA), N.A. is a wholly-owned

  subsidiary of Capital One Financial Corporation.

         13.     Defendant Amazon.com, Inc. is a corporation with its headquarters and principal

  place of business in Seattle, Washington, and incorporated under the laws of the State of Delaware.

         14.     Defendant Amazon Web Services, Inc. is a corporation with its headquarters and

  principal place of business in Seattle, Washington, and incorporated under the laws of the State of

  Delaware. Amazon Web Services, Inc. is a subsidiary of Amazon.com, Inc.

                                        NAMED PLAINTIFFS

         15.     Plaintiffs are individuals who, upon information and belief, had their PII

  compromised in the Data Breach, and bring this action on behalf of themselves and all those

  similarly situated both across the United States and within their State residence. The following

  allegations are made upon information and belief derived from, among other things, investigation


                                                    5
Case 1:19-md-02915-AJT-JFA Document 354 Filed 03/13/20 Page 7 of 94 PageID# 3791




  of counsel, public sources, and the facts and circumstances as currently known. Because Defendants

  have exclusive knowledge of what information was compromised for each individual, Plaintiffs

  reserve their right to supplement their allegations with additional facts and injuries as they are

  discovered.

         16.     Plaintiffs place significant value in the security of their PII. Plaintiffs entrusted their

  sensitive PII to Defendants with the understanding, based on Defendants’ statements and

  representations, that Defendants would keep their information secure and employ reasonable and

  adequate security measures to ensure that it would not be compromised. If Plaintiffs had known of

  Defendants’ lax security practices with respect to Plaintiffs’ PII, they would not have done business

  with Capital One, would not have applied for Capital One credit cards, would not have opened,

  used, or continued to use Capital One credit cards or banking services at the applicable interest rates

  and on the applicable terms, or would have paid less because of the diminished value of Capital

  One’s services.

         17.     Plaintiffs’ PII remains at risk because Defendants continue to store and use that data

  in a manner that unreasonably exposes it to targeting by malicious third parties for identity theft,

  fraud, and misuse.

                                             CALIFORNIA

         18.     Plaintiff Brandon Hausauer is a resident and citizen of San Francisco, California.

  Prior to the Data Breach, Plaintiff Hausauer applied for and used a personal Capital One credit card,

  a business credit card, and a business checking and savings account, and provided his PII to Capital

  One in order to do so. On August 7, 2019, he received a letter from Capital One informing him that

  hackers had obtained his name and Business Tax Identification number, which is also his Social

  Security Number, as part of the Data Breach. Capital One also stated that the hackers may have

  obtained his: name, address, zip code/postal code, phone number, email address, date of birth, self-


                                                     6
Case 1:19-md-02915-AJT-JFA Document 354 Filed 03/13/20 Page 8 of 94 PageID# 3792




  reported income, credit card customer data including customer status data (for example, credit

  scores, credit limits, balances, payment history and contact information) and fragments of

  transactional data from 23 days during 2016, 2017 and 2018. If Plaintiff Hausauer had known that

  Capital One’s data security measures were inadequate to safeguard customers’ PII from theft, he

  would not have applied for or used a Capital One credit card or provided his PII. As a result of the

  Data Breach, Plaintiff Hausauer spent time and effort regularly monitoring his accounts to detect

  fraudulent activity in order to mitigate against potential harm. Given the highly-sensitive nature of

  the information stolen, Plaintiff Hausauer remains at a substantial and imminent risk of future harm.

         19.     Plaintiff Caralyn Tada is a resident and citizen of Los Angeles, California. Prior to

  the Data Breach, Plaintiff Tada applied for and used a Capital One credit card, and provided her PII

  to Capital One in order to do so. On or around the end of August 2019, Plaintiff Tada received

  notice of the Data Breach from Capital One. Plaintiff Tada then spoke by phone to a Capital One

  representative who confirmed that Ms. Tada’s PII had been compromised in the Data Breach. Since

  the Data Breach, Plaintiff Tada has experienced several incidents of attempted fraud on several of

  her bank accounts, including at least one large charge, which has caused Plaintiff Tada to expend

  significant time, effort, and worry. Further, as a result of the Data Breach, Plaintiff Tada spent time

  and effort regularly monitoring her accounts to detect fraudulent activity in order to mitigate against

  potential harm. Plaintiff Tada also purchased and continues to pay $25 per month for credit-

  monitoring due to the Data Breach. If Plaintiff Tada had known that Capital One’s data security

  measures were inadequate to safeguard customers’ PII from theft, she would not have applied for

  or used Capital One credit cards or provided her PII. Given the highly-sensitive nature of the

  information stolen, Plaintiff Tada remains at a substantial and imminent risk of future harm.




                                                    7
Case 1:19-md-02915-AJT-JFA Document 354 Filed 03/13/20 Page 9 of 94 PageID# 3793




                                              FLORIDA

         20.     Plaintiff Emily Behar is a resident and citizen of Delray Beach, Florida. Prior to the

  Data Breach, Plaintiff Behar applied for and used a Capital One credit card, and provided her PII

  to Capital One in order to do so. On August 7, 2019, Plaintiff Behar received a letter from Capital

  One informing her that hackers had obtained her name and Social Security number as part of the

  Data Breach. Capital One also stated that the hackers may have obtained her: name, address, zip

  code/postal code, phone number, email address, date of birth, self-reported income, credit card

  customer data including customer status data (for example, credit scores, credit limits, balances,

  payment history and contact information) and fragments of transactional data from 23 days during

  2016, 2017 and 2018. After the Data Breach, Plaintiff Behar suffered identity theft and fraud in the

  form of unauthorized charges. As a result of the Data Breach, Plaintiff Behar spent time and effort

  dealing with the unauthorized charges as well as regularly monitoring her accounts to detect

  fraudulent activity and monitoring her credit accounts in order to mitigate against potential harm.

  If Plaintiff Behar had known that Capital One’s data security measures were inadequate to safeguard

  customers’ PII from theft, she would not have applied for or used a credit card or provided her PII.

  Given the highly-sensitive nature of the information stolen, Plaintiff Behar remains at a substantial

  and imminent risk of future harm.

         21.     Plaintiff Gary Zielicke is a resident and citizen of Clewiston, Florida. Prior to the

  Data Breach, Plaintiff Zielicke applied for and used a Capital One credit card, and provided his PII

  to Capital One in order to do so. After the Data Breach, Plaintiff Zielicke experienced identity theft

  and fraud, including that his cell phone, a number associated with his Capital One credit card, had

  been de-activated by an unauthorized individual and large unauthorized charges had been charged

  to his Capital One credit card. Plaintiff Zielicke was not able to recover control over his cell phone

  number for several days, during which he expended time and money in his efforts to re-gain control.


                                                    8
Case 1:19-md-02915-AJT-JFA Document 354 Filed 03/13/20 Page 10 of 94 PageID# 3794




  Plaintiff Zielicke also spent significant time reporting the identity theft to the police and working

  to resolve it. When Plaintiff Zielicke contacted Capital One about the identity theft of his Capital

  One card, representatives of Capital One informed him that the identity theft may be related to the

  Data Breach. In subsequent months, Plaintiff Zielicke has experienced further identity theft wherein

  an unauthorized individual opened an account in his name and used the account to pay tens of

  thousands of dollars in his name, which was then registered as a delinquent account in his name

  resulting in his credit score dropping several hundred points. Because of the multiple incidents of

  identity theft, Plaintiff Zielicke has frozen his credit. He has also expended significant amounts of

  time, effort, and money in resolving the issues, including continuing to regularly monitor his

  accounts to detect any future fraudulent activity. If Plaintiff Zielicke had known that Capital One’s

  data security measures were inadequate to safeguard customers’ PII from theft, he would not have

  applied for or used Capital One credit cards or provided his PII. Given the highly-sensitive nature

  of the information stolen, Plaintiff Zielicke remains at a substantial and imminent risk of future

  harm.

                                             NEW YORK

          22.    Plaintiff Brad Ellish is a resident and citizen of Tarrytown, New York. Prior to the

  Data Breach, Plaintiff Ellish applied for and used his Capital One credit cards in New York, and

  provided his PII to Capital One in order to do so. On August 7, 2019, he received a letter from

  Capital One informing him that hackers had obtained his name and Social Security number as part

  of the Data Breach. Capital One also stated that the hackers may have obtained his: name, address,

  zip code/postal code, phone numbers, email addresses, date of birth, self-reported income, credit

  card customer data including customer status data (for example, credit scores, credit limits,

  balances, payment history and contact information) and fragments of transactional data from 23

  days during 2016, 2017 and 2018. If Plaintiff Ellish had known that Capital One’s data security


                                                   9
Case 1:19-md-02915-AJT-JFA Document 354 Filed 03/13/20 Page 11 of 94 PageID# 3795




  measures were inadequate to safeguard customers’ PII from theft, he would not have applied for or

  used a Capital One credit card or provided his PII. As a result of the Data Breach, Plaintiff Ellish

  spent time and effort regularly monitoring his accounts to detect fraudulent activity in order to

  mitigate against potential harm. Given the highly-sensitive nature of the information stolen, Plaintiff

  Ellish remains at a substantial and imminent risk of future harm.

         23.     Plaintiff Emily Gershen is a resident and citizen of Brooklyn, New York. Prior to

  the Data Breach, Plaintiff Gershen applied for and used her Capital One credit card in New York,

  and provided her PII to Capital One in order to do so. After the Data Breach, Plaintiff Gershen

  experienced identity theft and fraud when an unauthorized person attempted to open numerous

  credit card, bank accounts, and loans in her name. On September 27, 2019, after an inquiry, Capital

  One sent Plaintiff Gershen an “Update About the Capital One Data Security Incident.” Plaintiff

  Gershen has spent significant amounts of time to resolve the unauthorized efforts to exploit her PII

  and to protect against further attacks on her credit, including placing freezes on her credit reports

  and spending many hours ensuring there were no further unauthorized charges or accounts and that

  the fraudulent accounts were closed. Plaintiff Gershen also expended time filing a police report

  regarding the identity theft, and recently learned that the identity theft she has suffered will impact

  the filing of her taxes this year and in the years to come. If Plaintiff Gershen had known that Capital

  One’s data security measures were inadequate to safeguard customers’ PII from theft, she would

  not have applied for or used Capital One credit cards or provided her PII. Given the highly-sensitive

  nature of the information stolen, Plaintiff Gershen remains at a substantial and imminent risk of

  future harm.

                                                 TEXAS

         24.     Plaintiff Zohaib Mohammed is a resident and citizen of Plano, Texas. Prior to the

  Data Breach, Plaintiff Mohammed applied for and used a Capital One credit card, and provided his


                                                    10
Case 1:19-md-02915-AJT-JFA Document 354 Filed 03/13/20 Page 12 of 94 PageID# 3796




  PII to Capital One in order to do so. Plaintiff Mohammed received both an email and a letter from

  Capital One in or around Fall 2019 informing him of the Data Breach. After the Data Breach,

  between June and October 2019, Plaintiff Mohammed received multiple alerts from his credit-

  monitoring agency of credit inquiries from lenders and other potential creditors that an unauthorized

  person was attempting to open accounts and borrow money in his name. After each inquiry, Plaintiff

  Mohammed’s credit score dropped. As a result of the Data Breach, Plaintiff Mohammed spent time

  and effort dealing with these unauthorized account requests and expended further time and effort

  regularly monitoring his accounts to detect fraudulent activity in order to mitigate against potential

  harm. If Plaintiff Mohammed had known that Capital One’s data security measures were inadequate

  to safeguard customers’ PII from theft, he would not have applied for or used Capital One credit

  cards or provided his PII. Given the highly-sensitive nature of the information stolen, Plaintiff

  Mohammed remains at a substantial and imminent risk of future harm.

                                              VIRGINIA

         25.     Plaintiff Michael Folck is a resident and citizen of Virginia Beach, Virginia. Prior

  to the Data Breach, Plaintiff Folck applied for and used two Capital One credit cards, one for

  personal use and one for his small business, and provided his PII to Capital One in order to do so.

  On August 7, 2019, he received a letter from Capital One informing him that hackers had obtained

  his name and Business Tax Identification number, which is also his Social Security Number, as part

  of the Data Breach. Capital One also stated that the hackers may have obtained his: name, address,

  zip code/postal code, phone numbers, email addresses, date of birth, self-reported income, credit

  card customer data including customer status data (for example, credit scores, credit limits,

  balances, payment history and contact information) and fragments of transactional data from 23

  days during 2016, 2017 and 2018. If Plaintiff Folck had known that Capital One’s data security

  measures were inadequate to safeguard customers’ PII from theft, he would not have applied for or


                                                   11
Case 1:19-md-02915-AJT-JFA Document 354 Filed 03/13/20 Page 13 of 94 PageID# 3797




  used Capital One credit cards or provided his PII. As a result of the Data Breach, Plaintiff Folck

  spent time and effort regularly monitoring his accounts to detect fraudulent activity in order to

  mitigate against potential harm. Given the highly-sensitive nature of the information stolen, Plaintiff

  Folck remains at a substantial and imminent risk of future harm.

         26.     Plaintiff John Spacek is a resident and citizen of Richmond, Virginia. Prior to the

  Data Breach, Plaintiff Spacek applied for and used a Capital One credit card, and provided his PII

  to Capital One in order to do so. Plaintiff Spacek received an email from Capital One in or around

  Summer 2019 informing him of the Data Breach, and shortly thereafter, Plaintiff Spacek

  experienced unauthorized charges on his accounts. As a result of the Data Breach, Plaintiff Spacek

  spent time and effort dealing with these unauthorized charges and expended further time and effort

  regularly monitoring his accounts to detect fraudulent activity in order to mitigate against potential

  harm. If Plaintiff Spacek had known that Capital One’s data security measures were inadequate to

  safeguard customers’ PII from theft, he would not have applied for or used Capital One credit cards

  or provided his PII. Given the highly-sensitive nature of the information stolen, Plaintiff Spacek

  remains at a substantial and imminent risk of future harm.

                                            WASHINGTON

         27.     Plaintiff Sara Sharp is a resident of Ocean Shores, Washington. Prior to the Data

  Breach, Plaintiff Sharp applied for and used a Capital One credit card, and provided her PII to

  Capital One in order to do so. After the Data Breach, Plaintiff Sharp suffered identity theft and fraud

  in the form of unauthorized charges on her bank account, as well as reports of fraudulent charges

  made in her name. As a result of this fraud, Plaintiff Sharp spent time investigating the source of

  the fraud and unauthorized charges. On January 11, 2020, after an inquiry, Capital One sent Plaintiff

  Sharp an “Update About the Capital One Data Security Incident.” If Plaintiff Sharp had known that

  Capital One’s data security measures were inadequate to safeguard customers’ PII from theft, she


                                                    12
Case 1:19-md-02915-AJT-JFA Document 354 Filed 03/13/20 Page 14 of 94 PageID# 3798




  would not have applied for or used a Capital One credit card or provided her PII. As a result of the

  Data Breach, Plaintiff Sharp spent time and effort regularly monitoring her accounts to detect

  fraudulent activity in order to mitigate against potential harm. Given the highly-sensitive nature of

  the information stolen, Plaintiff Sharp remains at a substantial and imminent risk of future harm.

                                      FACTUAL ALLEGATIONS

                  “We’re building a technology company that does banking.”
       Richard D. Fairbank - Chairman, CEO and President of Capital One, February 20, 2019

  A.      Capital One’s Collection and Use of Customer Data

          28.     Capital One is one of the largest banks and credit card issuers in the United States.

  In 2018 it recorded over $28 billion in revenues and had $107.35 billion in credit card loans

  outstanding in the United States, with credit cards representing 47.3% of total loans outstanding. In

  addition to credit card loans, Capital One offers banking services, including checking accounts,

  saving accounts, and money market accounts as well as retail and auto loans. As of December 31,

  2018, the company had $2.864 billion in retail loans outstanding and $56.341 billion in auto finance

  loans outstanding, representing 24.1% of total loans outstanding.5

          29.     Capital One routinely collects PII from consumers and small businesses applying

  for its credit. Applicants are asked for name, date of birth, social security number, address, phone

  number, annual income, mortgage information, bank account information, and other personal

  financial information. The PII collected by Capital One is not simply used to process a card or loan

  application, but is also used to determine credit limits, interest rates, fees, and other terms of credit.




  5
    Capital One 2018 Annual Report, at 3, 78, available at https://ir-capitalone.gcs-web.com/static-
  files/04c57bd9-b351-418c-9f18-ed91d4bfad23.

                                                     13
Case 1:19-md-02915-AJT-JFA Document 354 Filed 03/13/20 Page 15 of 94 PageID# 3799




         30.     In addition to this customary use of PII to make credit decisions, Capital One

  maintains and mines the data for purposes of product development, targeted solicitation for new

  products, and target marketing of new partners—all in an effort to boost its profits.

         31.     From its beginning, Capital One adopted this “Information Based Strategy,” or IBS,

  to obtain a competitive advantage. In its very first Form 10-K in 1996, Capital One explained:

                 The Company’s IBS is designed to allow the Company to differentiate
                 among customers based on credit risk, usage and other characteristics and
                 to match customer characteristics with appropriate product offerings. IBS
                 involves developing sophisticated models, information systems, well-
                 trained personnel and a flexible culture to create credit card or other
                 products and services that address the demands of changing consumer and
                 competitive markets. By using sophisticated statistical modeling
                 techniques, the Company is able to segment its potential customer lists
                 based upon the integrated use of credit scores, demographics, customer
                 behavioral characteristics and other criteria. By actively testing a wide
                 variety of product and service features, marketing channels and other
                 aspects of its offerings, the Company can design and target customized
                 solicitations at various customer segments, thereby enhancing customer
                 response levels and maximizing returns on investment within given
                 underwriting parameters.6

         32.     In its 2018 Annual Report, Capital One recalled its 25-year history of using

  technology to advance its business:

                 Capital One Was the Original “FinTech.” It didn’t come easy at first. We
                 had more passion than customers and more belief than believers. The term
                 didn’t exist yet, but in the early days of Capital One, we were a FinTech.
                 For a while it was unclear if our little company would get a chance to make
                 a big impact. We were a start-up: recruiting talent, building modern
                 technology from scratch, conducting tests, and incubating results. And all
                 along the way, we worked to keep the dream alive. While the initial idea
                 came quickly, it took five lonely years until we had our first success.
                 Against all odds, it finally worked, and we haven’t looked back. We built




  6
       Capital      One    Financial  Corporation,  1996           Form      10-K,        available   at
  http://getfilings.com/o0000950133-97-001012.html.

                                                   14
Case 1:19-md-02915-AJT-JFA Document 354 Filed 03/13/20 Page 16 of 94 PageID# 3800




                 one of the nation’s largest credit card businesses and then did the same thing
                 in auto finance and small business cards.7

         33.     As technology improved throughout the 1990’s and 2000’s, Capital One’s

  Information Based Strategy moved to a digitally based system. For example, Capital One’s 2011

  Form 10-K stated that Capital One “leverage[s] information technology to achieve our business

  objectives and to develop and deliver products and services that satisfy our customers’ needs [a key

  aspect of which is] the development of efficient, flexible computer and operational systems to

  support complex marketing and account management strategies and the development of new and

  diversified products.”8 This strategy also prompted Capital One to utilize artificial intelligence to

  analyze customer data, which would require Capital One to collect, store, and mine customer data

  on an unprecedented scale.

         34.     Machine learning is an application of artificial intelligence through which computer

  algorithms are given raw data and “learn” on their own to discern patterns and accomplish tasks.

  As an example, in the financial services industry, machine learning is used to detect unauthorized

  use of a credit card by analyzing customer data to discern patterns suggestive of unauthorized

  transactions. Artificial intelligence programs can detect patterns in data that are difficult for humans

  to perceive.

         35.     Machine learning requires data. There is a direct correlation between the amount of

  data provided to the machine learning algorithm and the effectiveness of the machine learning

  algorithm.9 Thus, the more data made available to these artificial intelligence programs, the more

  accurate and useful the programs will be.



  7
    Capital One 2018 Annual Report, at 3.
  8
       Capital     One     Financial     Corporation,    2011     Form     10-K,    available   at
  http://investor.capitalone.com/static-files/9982f071-158b-4ecd-9a42-77200b9d2442.
  9
    See William Sundblad, Data is the Foundation For Artificial Intelligence and Machine Learning,

                                                    15
Case 1:19-md-02915-AJT-JFA Document 354 Filed 03/13/20 Page 17 of 94 PageID# 3801




         36.        To store, process, and mine sensitive customer data, banks like Capital One

  traditionally use a dedicated-server or private-cloud solution for their storage and processing needs.

  Dedicated servers assign specific hardware and software to perform specific tasks, while private

  clouds allow hardware and software to be assigned dynamically. In both scenarios, the equipment

  is dedicated to a single company that exercises control over the infrastructure. And, in both

  scenarios, the costs to maintain the needed infrastructure rises with the increase in the amount of

  data collected.

  B.     Capital One Partners With AWS For Cloud Computing

         37.        As the costs of dedicated-servers or private-cloud solutions have increased, public

  clouds hosted and run by third parties, such as Amazon’s AWS, Microsoft’s Azure, IBM’s Cloud,

  and Google Cloud, have developed as a cheaper alternative. Those third parties own and maintain

  the infrastructure, which is then leased on a scalable, dynamic basis to businesses. Because

  resources can be scaled to meet demand, with server space expanding or contracting based on use,

  a contracting business using a public cloud service may save money by only paying for the

  computing power and storage that it needs and not having to pay for the cost of excessive capacity

  or maintaining the infrastructure required of dedicated servers or a private cloud.

         38.        The primary downsides of public cloud computing are the increased data security

  risk inherent in their use,10 and the related difficulty of meeting regulatory hurdles regarding the

  security of sensitive information.11 Accordingly, banks proved to be reticent to use public cloud



  FORBES                 (Oct.           18,             2018),            available           at
  https://www.forbes.com/sites/willemsundbladeurope/2018/10/18/data-is-the-foundation-for-
  artificial-intelligence-and-machine-learning/#45c9c0551b49.
  10
     See, e.g., 12 Risks, Threats, & Vulnerabilities in Moving to the Cloud, CARNEGIE MELLON
  UNIVERSITY BLOG (March 5, 2018), available at https://insights.sei.cmu.edu/sei_blog/2018/03/12-
  risks-threats-vulnerabilities-in-moving-to-the-cloud.html.
  11
     Federal Reserve Bank of Atlanta, Supervisory Considerations in Cloud Computing in the

                                                    16
Case 1:19-md-02915-AJT-JFA Document 354 Filed 03/13/20 Page 18 of 94 PageID# 3802




  services, as moving to the public cloud would require addressing access, encryption, and legal and

  compliance issues.12

         39.     Despite these inherent security risks, in 2015 Capital One announced that it would

  move all of its data to the public cloud, and in 2016, Capital One announced that it would make

  AWS its predominant public cloud provider.

         40.     Amazon touted the AWS cloud environment as a technology-forward solution for

  Capital One’s aggressive data collection strategy. Partnering with AWS allowed Capital One to use

  Amazon’s data scientists and artificial intelligence tools13 to analyze the trove of customer data it

  collected from credit applicants.

         41.     The strategy was an aggressive move into uncharted territory for a major bank.

  Migration to AWS’s cloud servers would mean that customer data would no longer be in the bank’s

  physical custody; instead, it would be in the hands of a third-party partner, AWS.

         42.     For this move to work, Capital One would have to convince its present and

  prospective customers that their information would be safe. With this in mind, both Capital One

  and AWS charted a course to make deceptive, false, misleading and unfair representations regarding

  the collection of customer data sitting on the public cloud.

         43.     For example, in July 2015, Capital One Chief Executive Officer Rich Fairbanks,

  noting that “increasingly we’re focusing on cloud computing,” assured customers that “[w]e’re




  Financial Services Industry (May 8, 2018), available at https://www.frbatlanta.org/economy-
  matters/banking-and-finance/viewpoint/2018/05/supervisory-considerations-in-cloud-computing-
  in-the-financial-services-industry.
  12
     See id.
  13
          AWS,       AWS       Marketplace,   Data      Science     Tools,      available      at
  https://aws.amazon.com/marketplace/solutions/machine-learning/data-science-tools (last visited
  March 2, 2020).

                                                   17
Case 1:19-md-02915-AJT-JFA Document 354 Filed 03/13/20 Page 19 of 94 PageID# 3803




  investing in cyber security. This is an incredibly important area and we are putting a lot of very top

  talent and a lot of energy and investment into that.”14

          44.     In October 2015, at an Amazon-sponsored industry event known as “AWS re:Invent

  2015,” Capital One’s Chief Information Officer Rob Alexander used his keynote address to

  announce that Capital One would be shifting its data to the cloud. In those remarks he stated:

                  [S]ecurity is critical for us. The financial services industry attracts some of
                  the worst cyber criminals so we work closely with the Amazon team to
                  develop a security model which we believe enables us to operate more
                  securely in the public cloud than we can even in our own data centers.15

          45.     Despite these public statements suggesting a commitment to data security, including

  data security in the cloud, Capital One instead undertook a risky move of consumer data to AWS,

  an environment with well-known data security vulnerabilities.

  C.      AWS Cloud Computing’s Default Settings Have Known Vulnerabilities

          46.     The AWS cloud environment has long suffered from a widely known flaw. As

  explained in detail below, AWS servers—unlike those run by its competitors—were not secured

  against what are known as Server Side Request Forgery (“SSRF”) attacks. Simply stated, SSRF

  attacks allow an intruder to penetrate a firewall and exfiltrate data to a third-party server. Year after

  year this flaw was the subject of discussion at some of the largest cybersecurity conferences in the

  United States. Each year, presentations were made expressly calling out the SSRF vulnerability in

  AWS’s cloud computing services.16


  14
     Sara Hoisington, Capital One: Banking Is Inherently A Digital Business (July 24, 2015),
  available at https://conferencetrackerblog.wordpress.com/2015/07/24/capital-one-banking-is-
  inherently-a-digital-business/.
  15
      Rob Alexander (CIO of Capital One), AWS re:Invent 2015 Keynote, available at
  https://www.youtube.com/watch?v=0E90-ExySb8.
  16
     Rob Wright, Capital One Hack Highlights SSRF Concerns for AWS, TECHTARGET (Aug. 5,
  2019), available at https://searchsecurity.techtarget.com/news/252467901/Capital-One-hack-
  highlights-SSRF-concerns-for-AWS; see also, Sen Ron Wyden and Sen. Elizabeth Warren, Letter
  to           FTC             (Oct.       24,            2019),        available          at

                                                     18
Case 1:19-md-02915-AJT-JFA Document 354 Filed 03/13/20 Page 20 of 94 PageID# 3804




         47.     AWS’s servers facilitate machine learning by allowing large amounts of data to be

  collected in a common pool, which is segmented into folders. This AWS configuration allows for

  different web applications to draw from a vast collection of data but also allows for the

  configuration of access “policies” to allow the application to only pull the data it needs, and nothing

  more. One way to do this is through Identity and Access Management (“IAM”) roles.

         48.     An IAM role is an identity created in an account that has specific permissions that

  determines what the identity can or cannot do in AWS. Unlike a username or credential associated

  with a specific person, an IAM role is intended to be assumable by anyone who needs it. An entity

  can use IAM roles to delegate access to users, applications, or services that do not normally have

  access to the restricted AWS data, or resources, stored by the owner of the cloud.17 These IAM roles

  are used on AWS to allow various computers access to particular resources on a dynamic basis. For

  example, a computer on Capital One’s system with an IAM role configured to allow broad access,

  as required to run machine learning algorithms for example, could allow that computer to access

  the entire data collection while another computer with a more restrictive IAM role may restrict

  access only to a small subset of consumer data.

         49.     While the IAM roles work to regulate access to data within the AWS server, the only

  defense protecting the data from outside penetration is a firewall. A firewall is, in effect, a shield

  placed between a server and traffic originating from the outside the server. It is designed to block

  unauthorized access while permitting authorized access and outward communication.




  https://www.wyden.senate.gov/imo/media/doc/102419%20Wyden%20Warren%20Letter%20to
  %20FTC%20RE%20Amazon%20Capital%20One%20Hack.pdf.
  17
       AWS, AWS Identity and Access Management User Guide, available at
  https://docs.aws.amazon.com/IAM/latest/UserGuide/id_roles.html (last visited March 2, 2020).

                                                    19
Case 1:19-md-02915-AJT-JFA Document 354 Filed 03/13/20 Page 21 of 94 PageID# 3805




         50.     A firewall uses programmed rules to distinguish between legitimate access requests,

  which it permits, and unauthorized and illegitimate access requests, which it denies. If a request is

  legitimate, then the firewall automatically assigns the requester a “role.” These roles establish what

  portions of the server the requester will have access to as well as the conditions of that access. The

  requester receives temporary credentials assigned to that role.

         51.     A firewall also, among other purposes, ensures that sensitive resources on a

  computer network are not exposed directly to the Internet. For web applications that need to pass

  data to and from a user on the open Internet—such as a credit card application—a Web Application

  Firewall (“WAF”) is used. A WAF filters, monitors, and blocks web traffic to and from a web

  application.

         52.     But the firewalls used on the AWS cloud are known to be vulnerable to an SSRF

  attack. In an SSRF attack, an attacker tricks a server—in this case the WAF—into thinking that the

  attacker is permitted to request and access data from the server. By tricking a server into thinking

  that it is receiving a legitimate request for resources from inside the firewall (rather than an

  illegitimate request from outside), the attacker obtains a foothold inside the targeted network.

         53.     However, despite this being a well-known problem deployed by hackers, AWS has

  no protections built into its systems to protect against an SSRF attack. Instead, because Amazon

  uses IAM roles to control access to sensitive resources, such as data stored on the cloud, an attacker

  who gains access to a resource behind a firewall can then assume a privileged IAM role and can

  gain access to whatever data the role can access.




                                                   20
Case 1:19-md-02915-AJT-JFA Document 354 Filed 03/13/20 Page 22 of 94 PageID# 3806




         54.     This vulnerability to SSRF attacks is a well-known flaw in AWS-based systems. By

  contrast, Amazon’s competitors, such as Google and Microsoft, have built protections against SSRF

  into their cloud-based products.18

         55.     According to Evan Johnson, manager of the product security team at Cloudflare,

  “SSRF has become the most serious vulnerability facing organizations that use public clouds . . . .

  The impact of SSRF is being worsened by the offering of public clouds, and the major players like

  AWS are not doing anything to fix it. The problem is common and well-known, but hard to prevent

  and does not have any mitigations built into the AWS platform.”19

         56.     In 2016, Capital One and AWS jointly announced that together they had developed

  a new product it called Cloud Custodian. Defendants announced that with Cloud Custodian they

  had solved the security problems inherent in using the AWS cloud for machine learning at scale,20

  and have billed Cloud Custodian as a comprehensive cloud security tool which would automatically

  detect and fix security flaws.21




  18
     See Letter from Senators Elizabeth Warren and Ron Wyden to the Federal Trade Commission
  (Oct.                   24,                 2019),                  available              at
  https://www.wyden.senate.gov/imo/media/doc/102419%20Wyden%20Warren%20Letter%20to
  %20FTC%20RE%20Amazon%20Capital%20One%20Hack.pdf; see also Is AWS Liable in
  Capital      One     Data    Breach,    THREATPOST      (Oct.    25,    2019),   available at
  https://threatpost.com/capital-one-breach-senators-aws-investigation/149567/.
  19
     What We Can Learn from the Capital One Hack, KREBS ON SECURITY (Aug. 2, 2019), available
  at https://krebsonsecurity.com/2019/08/what-we-can-learn-from-the-capital-one-hack/.
  20
     Henrik Johanson and Kapil Thangavlu, AWS Summit: Protecting Your Data In AWS, (Apr. 19,
  2016), available at https://www.slideshare.net/AmazonWebServices/protecting-your-data-in-aws-
  61113337 (last visited March 2, 2020); see also, AWS, Announcing Cloud Custodian Integration
  with        AWS        Security      Hub       (Nov.      29,      2018),      available   at
  https://aws.amazon.com/blogs/opensource/announcing-cloud-custodian-integration-aws-security-
  hub/.
  21
     See Kapil Thangavelu, AWS re:Invent 2018: Cloud Custodian- Open Source AWS Security &
  Governance (DEM78), available at https://www.youtube.com/watch?v=oY8Nmh6B7P8.

                                                  21
Case 1:19-md-02915-AJT-JFA Document 354 Filed 03/13/20 Page 23 of 94 PageID# 3807




          57.    Defendants represented that Cloud Custodian would, among other things,

  automatically scan Capital One’s internal systems to ensure that all of the servers and permissions

  were set according to defined policies.22 Additionally, Defendants represented that Cloud Custodian

  would grant the minimum amount of access necessary to complete a given task.23

          58.    Moreover, Defendants boasted that Cloud Custodian would automatically encrypt

  all data on the AWS servers.24 But encrypting the data stored on the AWS servers did not solve the

  security vulnerability. Credentials assigned with IAM roles automatically decrypt the data the role

  is allowed to access. Therefore, if an intruder is able to gain access to an IAM role and get past the

  firewall, the IAM role will decrypt the data, allowing the unauthorized user access to unencrypted

  data. In other words, one key unlocks both sets of doors—the firewall and the encryption.

          59.    At Amazon’s yearly re:Invent conference in November 2018, Capital One’s Senior

  Distinguished Engineer Kapil Thangavelu gave a presentation showcasing Cloud Custodian.25

  Several minutes into his presentation, Thangavelu discussed IAM roles and described the precise

  vulnerability in “S3”26—the AWS cloud service—that would result in the Data Breach the next

  year:

                 In the cloud, all these resources are just available via URL so those are part
                 of your network boundary. And those resources that have embedded IAM
                 policies need special care and attention because they can be enabled to be
                 accessible outside of your account. I think everyone’s familiar with some of




  22
     Kapil Thangavelu, Cloud Custodian A Serverless Rules Engine For the Cloud (Nov. 2018),
  available at https://www.youtube.com/watch?v=hm9Bx2MHyNw (last visited March 2, 2020).
  23
     Id.
  24
     Kim Nash, CIO Voices: Capital One’s Rob Alexander on How to Win in Banking, WALL STREET
  JOURNAL CIO JOURNAL (Nov. 30, 2016), available at https://blogs.wsj.com/cio/2016/11/30/cio-
  voices-capital-ones-rob-alexander-on-how-to-win-in-banking/.
  25
     Kapil Thangavelu, AWS re:Invent 2018: Cloud Custodian - Open Source AWS Security &
  Governance (DEM78), available at https://www.youtube.com/watch?v=oY8Nmh6B7P8
  26
     Amazon Simple Storage, known as S3.

                                                   22
Case 1:19-md-02915-AJT-JFA Document 354 Filed 03/13/20 Page 24 of 94 PageID# 3808




                 the things around S3 but that extends out to a lot of the other resources I
                 called out a couple here.27
         60.     With S3, IAM roles determine what buckets of data on the server the user is allowed

  to access. Thus, if a company grants broad permissions to its IAM roles, then an unauthorized user

  who gains access to an IAM role also gains broad access to all of the now-unencrypted data stored

  in the cloud environment. With that presentation, Capital One’s Senior Distinguished Engineer28

  acknowledged the known vulnerability in AWS’s system that persisted despite the implementation

  of Cloud Custodian in 2016. And that risk still existed in 2019.

         61.     Capital One and Amazon appreciated and intentionally assumed a known risk that

  despite any benefits of Cloud Custodian, a broadly configured IAM role, if assumed from inside

  the firewall, would grant full access to the data stored on an AWS server. It was this known

  vulnerability that allowed the theft of Capital One’s customer data in March 2019.

  D.     The Known Vulnerability is Exploited

         62.     On July 29, 2019, Capital One announced in a filing with the Securities Exchange

  Commission (“SEC”) that it had experienced a data breach affecting “approximately 100 million

  individuals in the United States and approximately 6 million in Canada.”29

         63.     As detailed in the criminal complaint filed by the Federal Bureau of Investigation

  (“FBI”) against the alleged hacker, Paige A. Thompson (a/k/a “erratic”), Thompson publicly posted

  instructions about how to access the stolen data on Github, a software development platform on

  which users can share information or collaborate on open source code projects, in a file timestamped




  27
     AWS re:Invent 2018: Cloud Custodian¸ supra n. 27.
  28
     In January 2019, approximately one month after his presentation at re:Invent 2018, Thangavelu
  left Capital One and joined Amazon AWS as a Principal OpenSource Technologist.
  29
     July 29 Form 8-K.

                                                  23
Case 1:19-md-02915-AJT-JFA Document 354 Filed 03/13/20 Page 25 of 94 PageID# 3809




  April 21, 2019.30 Thompson had previously worked as a “systems engineer” for Defendant Amazon

  Web Services.

         64.      Capital One learned about the Data Breach from an anonymous tip sent by email on

  July 17, 2019.31 The email advised that data belonging to Capital One had been posted on GitHub

  and provided the address of the GitHub file containing the data.32




         65.      According to Defendants, the intrusion occurred through a misconfigured Web

  Application Firewall (WAF) that Capital One was using as part of its operations hosted in the cloud

  with AWS.

         66.      Capital One had worked closely with multiple groups at Amazon to set up the cloud

  systems and to migrate the customer data to the cloud.33




  30
     See United States v. Paige A. Thompson, a/k/a “erratic,” Complaint at 10, Case No. 2:19-mj-
  00344 (W.D. Wash.) (filed July 29, 2019) (hereinafter, “Thompson Criminal Complaint”),
  available at https://www.justice.gov/usao-wdwa/press-release/file/1188626/download. On July
  29, 2019, Thompson was arrested by the FBI and charged by federal prosecutors in the United
  States District Court for the Western District of Washington. The charges included computer fraud
  and abuse in violation of 18 U.S.C. § 1030(a)(2).
  31
     Id. at ¶ 9.
  32
     Id.
  33
      See, e.g., Stephen Orban, Capital One’s Cloud Journey Through the Stages of Adoption,
  MEDIUM (April 5, 2017), available at https://medium.com/aws-enterprise-collection/capital-ones-
  cloud-journey-through-the-stages-of-adoption-bb0895d7772c.

                                                  24
Case 1:19-md-02915-AJT-JFA Document 354 Filed 03/13/20 Page 26 of 94 PageID# 3810




         67.     The firewall misconfiguration permitted commands that reached and were executed

  by a server. The commands executed by the hacker accomplished the following:

                 a.      Obtained security credentials for an account known as WAF-Role that

                         allowed access to Capital One’s data folders on the AWS cloud;

                 b.      Used the security credentials to list the names of the Capital One data

                         folders on the AWS cloud (“List Buckets Command”); and,

                 c.      Used the security credentials to extract or copy data from the Capital One

                         data folders on the AWS cloud (“Sync Command”).34

         68.     Capital One has confirmed that the commands function to obtain security credentials

  on the AWS cloud environment and that these commands could be used to extract data.35

         69.     Capital One has confirmed that the List Buckets Command was executed on April

  21, 2019, which matches the timestamp of the Github file.36

         70.     While AWS has blamed Capital One for the Data Breach, it has also admitted that

  the SSRF vulnerability of its cloud environment played a role:

                 As Capital One outlined in their public announcement, the attack occurred
                 due to a misconfiguration error at the application layer of a firewall installed
                 by Capital One, exacerbated by permissions set by Capital One that were
                 likely broader than intended. After gaining access through the
                 misconfigured firewall and having broader permission to access resources,
                 we believe a SSRF attack was used (which is one of several ways an attacker
                 could have potentially gotten access to data once they got in through the
                 misconfigured firewall).37




  34
     Id. at ¶ 11.
  35
     Id. at ¶ 12.
  36
     Id.
  37
     AWS Letter to The Honorable Ron Wyden, United States Senate, at 1 (August 13, 2019),
  available                                                                            at
  https://www.wyden.senate.gov/imo/media/doc/081319%20Amazon%20Letter%20to%20Sen%2
  0Wyden%20RE%20Consumer%20Data.pdf.

                                                   25
Case 1:19-md-02915-AJT-JFA Document 354 Filed 03/13/20 Page 27 of 94 PageID# 3811




         71.     Online, the hacker publicly exposed the code and processes through which she had

  discovered the vulnerability in the configuration of the AWS WAF used by Capital One, as well as

  the code and processes she used to gain access to the stolen data through that misconfiguration.

         72.     While the intrusion was sophisticated because of the abilities of the hacker and how

  she performed the hack, the vulnerability of the AWS WAF used by the hacker to infiltrate was, as

  described supra, well known.

         73.     Shortly after the Data Breach, Capital One and AWS worked to fix the WAF

  configuration to address the known vulnerability.

         74.     Capital One subsequently determined that 1.75 terabytes of consumer data was

  downloaded on or about March 22-23, 2019, although the initial hacking began weeks before.

  Capital One determined that the hacker first scanned its network on March 4, 2019 for

  vulnerabilities and first accessed its network on March 12, 2019, prior to her March 22-23 access

  and download. Capital One believes the hacker probed their environment three additional times on

  April 2, April 19, and May 26, 2019.38

         75.     Capital One’s post-breach investigation revealed that the company’s logs showed a

  number of connections or attempted connections to the AWS server from an Onion Router (also

  known as “TOR”), an anonymity tool used by individuals to conceal their identities and their IP

  address, and a number of connections from a specific IP address in March and April 2019.39 During

  these March and April 2019 connections, the WAF-Role account was used to execute the List

  Buckets Command as well as the Sync Command to extract or copy data from Capital One’s data




  38
      Capital One Defendants’ Responses to Plaintiffs’ First Interrogatories, at Answer to
  Interrogatory 9.
  39
     Thompson Criminal Complaint at ¶ 13.

                                                  26
Case 1:19-md-02915-AJT-JFA Document 354 Filed 03/13/20 Page 28 of 94 PageID# 3812




  folders on the AWS cloud environment.40 Capital One has confirmed that unauthorized activity

  occurred on its AWS server on March 12, 22 and 23, 2019 and on April 21, 2019.41

             76.   That Capital One’s own logs recorded multiple instances of unauthorized access and

  attempts of unauthorized access during March 2019, yet Capital One only learned of the Data

  Breach four months later from an anonymous tip, suggests that Capital One did not have adequate

  Security Incident and Event Management (“SIEM”) policies in place requiring IT-security events

  to be logged in a centralized location and monitored in real time.

             77.   Indeed, the length of time the Data Breach went unnoticed and undetected by

  Defendants is astonishing, in light of both the public postings made by the alleged hacker Thompson

  and the activity on the AWS server. Capital One, in its sworn interrogatory answers, admits that it

  received alerts related to the breach on March 22, April 19, and May 20, 2019, which it purports to

  have investigated. The May 20, 2019 alert came from Amazon who had received a handwritten note

  warning Amazon and Capital One that “Open Socks Proxy **.***.**.136 Can Hit IMS – lots of

  security credentials.” Capital One now believes that the hacker stole a valid Capital One AWS

  Credential for its Instance Metadata Service (“IMS”) role – the role mentioned in the anonymous

  alert.42

             78.   Capital One and Amazon also did not detect the Data Breach despite the fact that

  the hacker spent months posting publicly about the Data Breach online.




  40
     Id. at ¶¶ 11-13.
  41
     See July 29 Form 8-K; Thompson Criminal Complaint at ¶ 13.
  42
     Capital One Defendants’ Amended Responses to Plaintiffs’ First Interrogatories, at Answers to
  Interrogatories 8-9.

                                                   27
Case 1:19-md-02915-AJT-JFA Document 354 Filed 03/13/20 Page 29 of 94 PageID# 3813




         79.     On or about June 26, 2019, “erratic” publicly posted on a Slack channel a list of files

  she claimed to possess, among which two referenced “WAF-Role.”43 The Sync Command placed

  extracted files in a directory containing the name WAF-Role.

         80.     On or about June 27, 2019, “erratic” posted about several companies, governmental

  entities, and education entities, and referred to an account associated with Capital One.44

         81.     On or about July 4, 2019, the alleged hacker Thompson posted a message seeking

  information about the “Snappy Parquet File” which was a named file in the Capital One directory

  on the AWS server and was determined to be one of the files exfiltrated from Capital One on March

  22, 2019.45

         82.     Cybersecurity investigative reporter Brian Krebs reported that Thompson posted

  openly on her Twitter account over the course of several months about finding huge files of data

  intended to be secured on various AWS cloud servers.46




  43
     Thompson Criminal Complaint at ¶ 18.
  44
     Id. at ¶ 19.
  45
     Id. at ¶ 22.
  46
     Capital One Data Theft Impacts 106M People, supra n.2.

                                                   28
Case 1:19-md-02915-AJT-JFA Document 354 Filed 03/13/20 Page 30 of 94 PageID# 3814




           83.    The length of time the Github file remained publicly posted without Defendants’

  knowledge suggests that neither Capital One nor Amazon employed threat intelligence to monitor

  the dark web for activity involving its data, a standard practice in the financial industry.

           84.    Because the hacker placed the script and code she used in public areas, the code and

  processes could have been used by others to gain access to CapitalOne’s customer data via the AWS

  WAF vulnerability.

  E.       The Scope of the Data Breach

           85.    The scope of the breach was staggering, with compromised data going back over a

  decade to 2005.

           86.    Capital One reported that the Data Breach impacted consumers who applied for

  Capital One credit card products from 2005 through “early 2019,” and that the compromised

  information included “personal information Capital One routinely collects at the time it receives

  credit card applications, including names, addresses, zip codes/postal codes, phone numbers, email

  addresses, dates of birth, and self-reported income.”47

           87.    In addition, Capital One also admitted the Data Breach included consumers’ credit

  scores, credit limits, balances, payment histories, contact information, and “fragments of transaction

  data from a total of 23 days during 2016, 2017 and 2018.”48

           88.    Capital One further admitted that “about 140,000 Social Security numbers of [its]

  credit card customers” and “about 80,000 linked bank account numbers of our secured credit card

  customers” were also disclosed in the Data Breach.49




  47
       July 29 Form 8-K.
  48
       Id.
  49
       Id.

                                                    29
Case 1:19-md-02915-AJT-JFA Document 354 Filed 03/13/20 Page 31 of 94 PageID# 3815




          89.     Capital One’s retention of data far exceeds customers’ reasonable expectations of

  how long their data would be stored and how their data would be used.

  F.      Defendants’ Knowledge of Cyber Security Threats

          90.     At all relevant times, Defendants were well-aware, or reasonably should have been

  aware, that the PII collected, maintained, and stored on the cloud is highly sensitive, susceptible to

  attack, and could be used for malicious purposes by third parties, such as identity theft, fraud and

  other misuse.

          91.     Banking repositories and databases are popular and well-known targets for

  cyberattacks, especially given the extremely sensitive nature of the PII stored on those repositories

  and databases. The frequency and prevalence of attacks make it imperative that banks such as

  Capital One routinely and constantly monitor for exploits and cyberattacks and regularly update

  their software and security procedures.

          92.     Capital One was fully aware that it was a prime target of cyber threats. In its 2018

  Form 10-K, Capital One discussed the threat of cyber-attacks at length, including acknowledging

  that it is a target: “cyber and information security risks for large financial institutions like us have

  generally increased in recent years” and that “[w]e and other U.S. financial services providers

  continue to be targeted with evolving and adaptive cybersecurity threats from sophisticated third

  parties.”50

          93.     With respect to cyber-security threats directed at the cloud, Capital One specifically

  noted that it may “face an increasing number of attempted cyber-attacks as we expand . . . our usage




  50
     Capital One Financial Corporation, 2018 Form 10-K, at 24 (“2018 Form 10-K”), available at
  https://www.sec.gov/Archives/edgar/data/927628/000092762819000093/cof1231201810kfinal.p
  df.

                                                    30
Case 1:19-md-02915-AJT-JFA Document 354 Filed 03/13/20 Page 32 of 94 PageID# 3816




  of mobile and cloud technologies and as we provide more of these services to a greater number of

  retail clients.”51

          94.      Capital One itself acknowledges that “[s]afeguarding our customers’ information is

  essential to our mission and our role as a financial institution.”52 To protect against these risks,

  Capital One touted its “robust suite of authentication and layered information security controls,

  including our cyber threat analytics, data encryption and tokenization technologies, anti-malware

  defenses and vulnerability management program[.]”53 Yet Capital One’s supposedly robust systems

  did not detect the repeated unauthorized access and access attempts of its system.

          95.      Further, Capital One has experienced data breaches before. For example, in July

  2017, Capital One disclosed to customers that a former employee had accessed customer

  information over a three-month period. The customer information accessed in that data breach

  included names, account numbers, telephone numbers, transaction history, dates of birth, and Social

  Security Numbers.54

          96.          In addition to its appreciation of threats imposed by external attacks, Capital One—

  and Amazon—were aware, or should have been aware, of security vulnerabilities posed by current

  and former employees of both Capital One and Amazon, as well as the well-known security

  vulnerabilities to the cloud, as described supra.

          97.      Despite being the holder of PII for millions of individuals and businesses worldwide,

  Capital One failed to prioritize data security by adopting reasonable data security measures to

  prevent and detect unauthorized access to their highly-sensitive databases. Capital One had the



  51
     Id.
  52
     July 29 Form 8-K.
  53
     2018 Form 10-K, at 24.
  54
       July 2017 Capital One Data Breach Notice, available at https://dojmt.gov/wp-
  content/uploads/Capital-One-1.pdf.

                                                       31
Case 1:19-md-02915-AJT-JFA Document 354 Filed 03/13/20 Page 33 of 94 PageID# 3817




  resources to prevent a breach and made significant expenditures to market their credit card and

  banking services, but neglected to invest adequately in data security, despite the growing number

  of well-publicized data breaches affecting the financial industry and similar industries.

  G.     The Capital One Defendants Breached Their Promises to Plaintiffs

         98.     Capital One’s Privacy and Opt-Out Notice promises its customers, a term defined to

  include applicants, current customers, and former customers of Capital One and its affiliates, that it

  will protect the “personal information [the customers provide in order to obtain the services] from

  unauthorized access and use [by employing] security measures that comply with federal law.”55

         99.     Further, in its Privacy Statement, Capital One advises its customers:

         At Capital One, we make your safety and security a top priority and are committed
         to protecting your personal and financial information. If we collect identifying
         information from you, we will protect that information with controls based upon
         internationally recognized security standards, regulations, and industry-based best
         practices.56

         100.    Capital One’s website also represents that “security is a top priority,” specifying that

  it “prohibit[s] the unlawful disclosure of [applicant’s] Social Security number[s]” and that is uses

  “some of the strongest forms of encryption commercially available for use on the Web today.”57

         101.    Yet, despite these promises to protect its customers’ Personal Information, Capital

  One failed to prioritize data security by adopting reasonable data security measures to prevent and

  detect unauthorized access to Plaintiffs’ and class members data. Capital One had the resources to

  prevent a breach and made significant expenditures to market their credit card and banking services,


  55
     Capital One, Privacy and Opt-Out Notice, https://www.capitalone.com/privacy/notice/en-us/
  (last visited March 2, 2020).
  56
       Capital One, Capital One Online & Mobile Privacy Statement, available at
  https://www.capitalone.com/bank/mobile-privacy-statement/disclosures/ (last visited March 2,
  2020).
  57
         Capital   One,     Bank    Securely,    https://www.capitalone.com/applications/identity-
  protection/commitment/ (last visited March 2, 2020).

                                                   32
Case 1:19-md-02915-AJT-JFA Document 354 Filed 03/13/20 Page 34 of 94 PageID# 3818




  but neglected to adequately invest in data security, despite its promises to do so. As a result, an

  unauthorized individual was able to exploit a well-known vulnerability and steal Capital One’s

  customers’ unencrypted data.

  H.     Defendants Failed to Comply with Regulatory Requirements and Industry Practices

         102.    As Capital One acknowledges in its Privacy Statement, federal and state regulators

  have established security standards and issued recommendations to temper data breaches and the

  resulting harm to consumers and financial institutions. There are a number of state and federal laws

  and requirements and industry standards governing the protection of PII.

         103.    For example, at least 24 states have enacted laws addressing data security practices

  that require that businesses that own, license or maintain personal information, or PII, about a

  resident of that state to implement and maintain “reasonable security procedures and practices” and

  to protect PII from unauthorized access. California is one such state and requires that “[a] business

  that owns, licenses, or maintains personal information about a California resident shall implement

  and maintain reasonable security procedures appropriate to the nature of the information, to protect

  the personal information from unauthorized access, destruction, use modification or disclosure.”

  Cal. Civ. Code § 1798.81.5(b).

         104.    The Federal Trade Commission (“FTC”), which is responsible for enforcing the

  Safeguards Rule, has issued guidance and published regulatory decisions interpreting the measures

  financial institutions must take to comply with the Safeguards Rule. The FTC recommends:


                 •       limiting access to customer information to employees who have a business
                         reason to see it;

                 •       keeping customer information in encrypted files provides better protection
                         in case of theft;

                 •       maintaining up-to-date and appropriate programs and controls to prevent
                         unauthorized access to customer information;


                                                   33
Case 1:19-md-02915-AJT-JFA Document 354 Filed 03/13/20 Page 35 of 94 PageID# 3819




                 •       using appropriate oversight or audit procedures to detect the improper
                         disclosure or theft of customer information;

                 •       monitoring both in- and out-bound transfers of information for indications
                         of a compromise, such as unexpectedly large amounts of data being
                         transmitted from your system to an unknown user; and,

                 •       monitoring activity logs for signs of unauthorized access to customer
                         information.58

         105.    The Federal Trade Commission has also issued numerous guides for businesses

  highlighting the importance of reasonable data security practices. According to the FTC, the need

  for data security should be factored into all business decision-making.59

         106.    In 2016, the FTC updated its publication, Protecting Personal Information: A Guide

  for Business, which established guidelines for fundamental data security principles and practices

  for business.60 The guidelines note businesses should protect the personal customer information that

  they keep; properly dispose of PII that is no longer needed; encrypt information stored on computer

  networks; understand their network’s vulnerabilities; and implement policies to correct security

  problems. The guidelines also recommend that businesses use an intrusion detection system to

  expose a breach as soon as it occurs; monitor all incoming traffic for activity indicating someone is

  attempting to hack the system; watch for large amounts of data being transmitted from the system;

  and have a response plan ready in the event of a breach.




  58
     Federal Trade Commission, Financial Institutions and Customer Information: Complying with
  the       Safeguards      Rule,     available    at     https://www.ftc.gov/tips-advice/business-
  center/guidance/financial-institutions-customer-information-complying (last visited March 2,
  2020).
  59
     Federal       Trade   Commission,      Start   With     Security    at   2,    available    at
     https://www.ftc.gov/system/files/documents/plain-language/pdf0205-startwithsecurity.pdf
     (last visited March 2, 2020).
  60
     Federal Trade Commission, Protecting Personal Information: A Guide for Business, available
  at       https://www.ftc.gov/system/files/documents/plain-language/pdf-0136_proteting-personal-
  information.pdf (last visited March 2, 2020).

                                                   34
Case 1:19-md-02915-AJT-JFA Document 354 Filed 03/13/20 Page 36 of 94 PageID# 3820




         107.    The FTC recommends that companies not maintain PII longer than is needed for

  authorization of a transaction; limit access to sensitive data; require complex passwords to be used

  on networks; use industry-tested methods for security; monitor for suspicious activity on the

  network; and verify that third-party service providers have implemented reasonable security

  measures.61

         108.    The FTC has brought enforcement actions against businesses for failing to

  adequately and reasonably protect customer data, treating the failure to employ reasonable and

  appropriate measures to protect against unauthorized access to confidential consumer data as an

  unfair act or practice prohibited by Section 5 of the Federal Trade Commission Act (“FTC Act”),

  15 U.S.C. § 45. Orders resulting from these actions further clarify the measures businesses must

  take to meet their data security obligations.

         109.    The FTC has interpreted Section 5 of the FTC Act to encompass failures to

  appropriately store and maintain personal data. The body of law created by the FTC recognizes that

  failure to restrict access to information62 and failure to segregate access to information63 may violate

  the FTC Act.

         110.    Defendants’ failure to employ reasonable and appropriate measures to protect

  against unauthorized access to confidential consumer data (i.e., PII) constitutes an unfair act or

  practice prohibited by Section 5 of the FTC Act, 15 U.S.C. § 45.




  61
     FTC, Start With Security, supra.
  62
     In the Matter of LabMD, Inc., Dkt. No. 9357, Slip Opinion, at 15 (“Procedures should be in
  place that restrict users’ access to only that information for which they have a legitimate need.”),
  available at https://www.ftc.gov/system/files/documents/cases/160729labmd-opinion.pdf.
  63
     F.T.C. v. Wyndham Worldwide Corp., 799 F.3d 236, 258 (3d Cir. 2015) (companies should use
  “readily available security measures to limit access between” data storage systems).

                                                    35
Case 1:19-md-02915-AJT-JFA Document 354 Filed 03/13/20 Page 37 of 94 PageID# 3821




         111.    The PCI (Payment Card Industry) Security Standards Council, of which Capital One

  is a participant, has published its Payment Card Industry (PCI) Data Security Standard:

  Requirements and Security Assessment Procedures (“PCI-DSS”), the latest version of which (3.2.1)

  is dated May 2018.64

         112.    Capital One violated the mandates of PCI-DSS concerning data retention,

  encryption, and access.

         113.    In this case, Capital One was at all times fully aware of its obligation to protect the

  financial data—including PII—of Capital One’s applicants because of its status as a one of the

  United States’ largest financial institutions. Capital One was also aware of the significant

  repercussions if it failed to do so because Capital One collected applicant data from millions of

  consumers daily and it knew that this data, if hacked, would result in injury to consumers, including

  Plaintiffs and class members.

  I.     Capital One is Subject to the Gramm-Leach-Bliley Act

         114.    Capital One is a financial institution, as that term is defined by Section 509(3)(A) of

  the Gramm-Leach-Bliley Act (“GLBA”), 15 U.S.C. § 6809(3)(A), and thus is subject to the GLBA.

         115.    The GLBA defines a financial institution as “any institution the business of which

  is engaging in financial activities as described in Section 1843(k) of Title 12 [The Bank Holding

  Company Act of 1956].” 15 U.S.C. § 6809(3)(A).

         116.    Capital One collects nonpublic PII, as defined by 15 U.S.C. § 6809(4)(A), 16 C.F.R.

  § 313.3(n) and 12 C.F.R. § 1016.3(p)(1). Accordingly, during the relevant time period Capital One




  64
      Payment Card Industry Data Security Standard v3.2.1 (May 2018), available at
  https://www.pcisecuritystandards.org/documents/PCI_DSS_v3-2-
  1.pdf?agreement=true&time=1580206053881.

                                                   36
Case 1:19-md-02915-AJT-JFA Document 354 Filed 03/13/20 Page 38 of 94 PageID# 3822




  was subject to the requirements of the GLBA, 15 U.S.C. §§ 6801.1 et seq., and is subject to

  numerous rules and regulations promulgated on the GLBA statutes.

         117.    The GLBA Privacy Rule became effective on July 1, 2001. See 16 C.F.R. Part 313.

  Since the enactment of the Dodd-Frank Act on July 21, 2010, the CFPB became responsible for

  implementing the Privacy Rule. In December 2011, the CFPB restated the implementing

  regulations in an interim final rule that established the Privacy of Consumer Financial Information,

  Regulation P, 12 C.F.R. § 1016 (“Regulation P”), with the final version becoming effective on

  October 28, 2014.

         118.    Accordingly, Capital One’s conduct is governed by the Privacy Rule prior to

  December 30, 2011, and by Regulation P after that date.

         119.    Both the Privacy Rule and Regulation P require financial institutions to provide

  customers with an initial and annual privacy notice. These privacy notices must be “clear and

  conspicuous.” 16 C.F.R. §§ 313.4 and 313.5; 12 C.F.R. §§ 1016.4 and 1016.5. “Clear and

  conspicuous means that a notice is reasonably understandable and designed to call attention to the

  nature and significance of the information in the notice.” 16 C.F.R. § 313.3(b)(1); 12 C.F.R. §

  1016.3(b)(1). These privacy notices must “accurately reflect[] [the financial institution’s] privacy

  policies and practices.” 16 C.F.R. § 313.4 and 313.5; 12 C.F.R. §§ 1016.4 and 1016.5. They must

  include specified elements, including the categories of nonpublic PII the financial institution

  collects and discloses, the categories of third parties to whom the financial institution discloses the

  information, and the financial institution’s security and confidentiality policies and practices for

  nonpublic PII. 16 C.F.R. § 313.6; 12 C.F.R. § 1016.6. These privacy notices must be provided “so

  that each consumer can reasonably be expected to receive actual notice.” 16 C.F.R. § 313.9; 12

  C.F.R. § 1016.9. As alleged herein, Capital One violated the Privacy Rule and Regulation P.




                                                    37
Case 1:19-md-02915-AJT-JFA Document 354 Filed 03/13/20 Page 39 of 94 PageID# 3823




         120.    The Safeguards Rule, which implements Section 501(b) of the GLBA, 15 U.S.C. §

  6801(b), requires financial institutions to protect the security, confidentiality, and integrity of

  customer information by developing a comprehensive written information security program that

  contains reasonable administrative, technical, and physical safeguards, including: (1) designating

  one or more employees to coordinate the information security program; (2) identifying reasonably

  foreseeable internal and external risks to the security, confidentiality, and integrity of customer

  information, and assessing the sufficiency of any safeguards in place to control those risks; (3)

  designing and implementing information safeguards to control the risks identified through risk

  assessment, and regularly testing or otherwise monitoring the effectiveness of the safeguards’ key

  controls, systems, and procedures; (4) overseeing service providers and requiring them by contract

  to protect the security and confidentiality of customer information; and (5) evaluating and adjusting

  the information security program in light of the results of testing and monitoring, changes to the

  business operation, and other relevant circumstances. 16 C.F.R. §§ 314.3 and 314.4. As alleged

  herein, Capital One violated the Safeguard Rule.

         121.    Capital One failed to assess reasonably foreseeable internal and external risks to the

  security, confidentiality, and integrity of customer information.

         122.    Capital One’s conduct resulted in a variety of failures to follow GLB mandated rules

  and regulations, many of which are also industry standard. Among such deficient practices, the Data

  Breach demonstrates that Capital One failed to implement (or inadequately implemented)

  information security policies or procedures such as effective employee training, adequate intrusion

  detection systems, regular reviews of audit logs and records, and other similar measures to protect

  the confidentiality of the PII it maintained in its data systems, instead outsourcing such

  responsibilities to the Amazon Defendants.




                                                   38
Case 1:19-md-02915-AJT-JFA Document 354 Filed 03/13/20 Page 40 of 94 PageID# 3824




         123.    More specifically, Capital One’s security failures demonstrate that it failed to honor

  its express and implied promises by failing to:

                 a.      Maintain an adequate data security system to reduce the risk of data

                         breaches and cyber attacks;

                 b.      Adequately protect Plaintiff’s and class members’ PII;

                 c.      Implement policies and procedures to prevent, detect, contain, and correct

                         security violations;

                 d.      Implement procedures to regularly review records of information system

                         activity, such as audit logs, access reports, and security incident tracking

                         reports;

                 e.      Protect against any reasonably anticipated threats or hazards to the security

                         or integrity of PII; and

                 f.      Effectively train all members of its workforce on the policies and procedures

                         with respect to PII as necessary and appropriate for the members of its

                         workforce to carry out their functions and to maintain security of PII.

         124.    Had Capital One implemented the above-described data security protocols, the

  consequences of the data exposure could have been avoided, or at least significantly reduced as the

  exposure could have been detected earlier, the amount of PII compromised could have been greatly

  reduced, and affected consumers could have been notified—and taken protective/mitigating

  actions—much sooner.

  J.     Defendants’ Delays in Discovery and Notice of the Data Breach

         125.    It took Defendants approximately four months—from March to July 2019—to

  realize Capital One’s vast collection of customer PII stored on the AWS cloud had been breached.




                                                    39
Case 1:19-md-02915-AJT-JFA Document 354 Filed 03/13/20 Page 41 of 94 PageID# 3825




  That discovery occurred not because of Defendants’ own diligence, but because an unknown third

  party alerted Capital One.

            126.   Further compounding the negative consequences of the Data Breach, Defendants

  then failed to provide timely notice to affected class members. Remarkably, Capital One chose not

  to directly notify the vast majority of individuals affected by the Data Breach; rather, it merely

  published a press release, leaving victims in the dark as to whether their information had, in fact,

  been compromised. Without detailed disclosures to Capital One’s customers, many class members

  are even to this day unknowingly and unwittingly left exposed to continued misuse and ongoing

  risk of misuse of their PII without being able to take necessary precautions to prevent imminent

  harm.

            127.   Defendants’ delays in discovering and announcing the breach left all Plaintiffs and

  class members exposed and unable to take precautions.

  K.        The Effect of the Data Breach on Impacted Customers

            128.   Defendants’ failure to keep Plaintiffs’ and class members’ PII secure has severe

  ramifications. Given the sensitive nature of the PII stolen in the Data Breach—names, addresses,

  zip codes, phone numbers, email addresses, dates of birth, self-reported income, Social Security

  Numbers, bank account numbers, credit scores, credit limits, credit balances, payment history, and

  fragments of transaction data—hackers have the ability to commit identity theft, financial fraud,

  and other identity-related fraud against Plaintiffs and class members now and into the indefinite

  future.

            129.   The PII exposed in the Data Breach is highly-coveted and valuable on underground

  or black markets. For example, a cyber “black market” exists in which criminals openly post and

  sell stolen consumer information on underground internet websites known as the “dark web”—




                                                   40
Case 1:19-md-02915-AJT-JFA Document 354 Filed 03/13/20 Page 42 of 94 PageID# 3826




  exposing consumers to identity theft and fraud for years to come. Identity thieves can use the PII

  to: (a) create fake credit cards that can be swiped and used to make purchases as if they were the

  real credit cards; (b) reproduce stolen debit cards and use them to withdraw cash from ATMs; (c)

  commit immigration fraud; (d) obtain a fraudulent driver’s license or ID card in the victim’s name;

  (e) obtain fraudulent government benefits or medical treatment; (f) file a fraudulent tax return using

  the victim’s information; (g) commit espionage; or (h) commit any number of other frauds, such as

  obtaining a job, procuring housing, or giving false information to police during an arrest.

            130.   This is especially true for data held by banks, given that the PII compromised in this

  Data Breach was precisely the PII Capital One used to extend credit to customers, meaning data

  thieves had access to a single data set to commit fraud through, for example, opening new lines of

  credit.

            131.   PII has significant monetary value in part because criminals continue their efforts to

  obtain this data.65 In other words, if any additional breach of sensitive data did not have incremental

  value to criminals, one would expect to see a reduction in criminal efforts to obtain such additional

  data over time. Instead, just the opposite has occurred. For example, the Identity Theft Resource

  Center reported 1,473 data breaches in 2019, which represents a 17 percent increase from the total

  number of breaches reported in 2018.66

            132.   The PII of consumers remains of high value to identity criminals, as evidenced by

  the prices criminals will pay through black-market sources on the dark web. Numerous sources cite




  65
      Data Breaches Rise as Cybercriminals Continue to Outwit IT, CIO MAGAZINE (Sept. 28, 2014),
      available      at     http://www.cio.com/article/2686167/data-breach/data-breaches-rise-as-
      cybercriminals-continue-to-outwit-it.html.
  66
     Identity Theft Center,      2019 End-of-Year Data Breach Report (2019), available at
      https://www.idtheftcenter.org/wp-content/uploads/2020/01/01.28.2020_ITRC_2019-End-of-
      Year-Data-Breach-Report_FINAL_Highres-Appendix.pdf.

                                                    41
Case 1:19-md-02915-AJT-JFA Document 354 Filed 03/13/20 Page 43 of 94 PageID# 3827




  dark web pricing for stolen identity credentials, quantifying the loss to victims based on the value

  of the data itself. For example, a complete set of bank account credentials can fetch a thousand

  dollars or more.67

         133.    Just as companies like Capital One and Amazon trade on the value of consumers’

  PII, consumers recognize the value of their PII and offer it in exchange for goods and services.

  Plaintiffs gave Capital One their PII in exchange for Capital One’s services, such as providing or

  potentially providing credit. Further, the value of PII is key to unlocking many parts of the financial

  sector for consumers. Whether someone can obtain a mortgage, credit card, business loan, tax

  return, or even apply for a job depends on the integrity of their PII. Similarly, the businesses that

  request (or require) consumers to share their PII as part of a commercial transaction do so with the

  expectation that its integrity has not been compromised.

         134.    Annual monetary losses for victims of identity theft are in the billions of dollars. In

  2017, fraudsters stole $16.8 billion from consumers in the United States, which includes $5.1 billion

  stolen through bank account take-overs.68

         135.    The annual cost of identity theft is even higher. McAfee and the Center for Strategic

  and International Studies estimates that the likely annual cost to the global economy from

  cybercrime is $445 billion a year.69




  67
     Here’s How Much Thieves Make By Selling Your Personal Data Online, BUSINESS INSIDER
     (May 27, 2015), available at http://www.businessinsider.com/heres-how-much-your-personal-
     data-costs-on-the-dark-web-2015-5.
  68
      Javelin, 2018 Identity fraud: Fraud Enters A New Era of Complexity, available at
  https://www.javelinstrategy.com/coverage-area/2018-identity-fraud-fraud-enters-new-era-
  complexity (last visited March 2, 2020).
  69
     Insurance Information Institute, Facts + Statistics: Identity theft and cybercrime, available at
  https://www.iii.org/fact-statistic/facts-statistics-identity-theft-and-cybercrime (last visited March
  2, 2019).

                                                    42
Case 1:19-md-02915-AJT-JFA Document 354 Filed 03/13/20 Page 44 of 94 PageID# 3828




         136.    For class members who had their Social Security Numbers exposed, the

  unauthorized disclosure can be particularly damaging because, unlike a credit card, Social Security

  Numbers cannot easily be replaced. In order to obtain a new number, a person must prove, among

  other things, he or she continues to be disadvantaged by the misuse. Thus, under current rules, no

  new number can be obtained until the damage has been done. Furthermore, as the Social Security

  Administration warns:

         Keep in mind that a new number probably won’t solve all your problems. This is
         because other governmental agencies (such as the Internal Revenue Service and
         state motor vehicle agencies) and private businesses (such as banks and credit
         reporting companies) likely will have records under your old number. Along with
         other personal information, credit reporting companies use the number to identify
         your credit record. So using a new number won’t guarantee you a fresh start. This
         is especially true if your other personal information, such as your name and address,
         remains the same.

         If you receive a new Social Security Number, you shouldn’t use the old number
         anymore.

         For some victims of identity theft, a new number actually creates new problems. If
         the old credit card information is not associated with the new number, the absence
         of any credit history under the new number may make it more difficult for you to
         get credit.70

         137.    Reimbursing a consumer for a financial loss due to fraud does not make that

  individual whole again. On the contrary, in addition to the irreparable damage that may result from

  the theft of a Social Security Number, identity theft victims must spend numerous hours and their

  own money repairing the impact to their credit. After conducting a study, the Department of

  Justice’s Bureau of Justice Statistics (“BJS”) found that identity theft victims “reported spending




  70
     Social Security Administration, Identity Theft and Your Social Security Number, available at
  http://www.ssa.gov/pubs/10064.html (last visited March 2, 2020).

                                                  43
Case 1:19-md-02915-AJT-JFA Document 354 Filed 03/13/20 Page 45 of 94 PageID# 3829




  an average of about 7 hours clearing up the issues” and resolving the consequences of fraud in

  2014.71

            138.   And, the impact of identity theft can have ripple effects, which can adversely affect

  the future financial trajectories of victims’ lives. For example, the Identity Theft Resource Center

  reports that respondents to their surveys in 2013-2016 described that the identity theft they

  experienced affected their ability to get credit cards and obtain loans, such as student loans or

  mortgages.72 For some victims, this could mean the difference between going to college or not,

  becoming a homeowner or not, or having to take out a high interest payday loan versus a lower-

  interest loan.

            139.   It is no wonder then that identity theft exacts a severe emotional toll on its victims.

  The 2017 Identity Theft Resource Center survey73 evidences the emotional suffering experienced

  by victims of identity theft:


                   •      75% of respondents reported feeling severely distressed

                   •      67% reported anxiety

                   •      66% reported feelings of fear related to personal financial safety

                   •      37% reported fearing for the financial safety of family members

                   •      24% reported fear for their physical safety

                   •      15.2% reported a relationship ended or was severely and negatively
                          impacted by the identity theft

                   •      7% reported feeling suicidal.


  71
     U.S. Department of Justice, Victims of Identity Theft, 2014 (Revised November 13, 2017),
  available at http://www.bjs.gov/content/pub/pdf/vit14.pdf (last visited March 2, 2020).
  72
      Identity Theft Resource Center, Identity Theft: The Aftermath 2017, available at
  https://www.idtheftcenter.org/images/page-docs/Aftermath_2017.pdf (last visited March 2,
  2020).
  73
     Id.

                                                     44
Case 1:19-md-02915-AJT-JFA Document 354 Filed 03/13/20 Page 46 of 94 PageID# 3830




           140.   Identity theft can also exact a physical toll on its victims. The same survey reported

  that respondents experienced physical symptoms stemming from their experience with identity

  theft:


                  •       48.3% of respondents reported sleep disturbances

                  •       37.1% reported an inability to concentrate / lack of focus

                  •       28.7% reported they were unable to go to work because of physical
                          symptoms

                  •       23.1% reported new physical illnesses (aches and pains, heart palpitations,
                          sweating, stomach issues)

                  •       12.6% reported a start or relapse into unhealthy or addictive behaviors.74

           141.   There may also be a significant time lag between when PII is stolen and when it is

  actually misused. According to the U.S. Government Accountability Office (“GAO”), which

  conducted a study regarding data breaches:

           [L]aw enforcement officials told us that in some cases, stolen data may be held for up to a
           year or more before being used to commit identity theft. Further, once stolen data have
           been sold or posted on the Web, fraudulent use of that information may continue for years.
           As a result, studies that attempt to measure the harm resulting from data breaches cannot
           necessarily rule out all future harm.75

           142.   As the result of the Data Breach, Plaintiff and class members have suffered and/or

  will suffer or continue to suffer economic loss and other actual harm for which they are entitled to

  damages, including, but not limited to, the following:

                  •       purchasing services they would not have otherwise paid for and/or paying
                          more for services than they otherwise would have paid, had they known the
                          truth about Defendants’ substandard data security practices;

                  •       losing the inherent value of their PII;


  74
     Id.
  75
      U.S. Government Accountability Office, Report to Congressional Requesters (June 2007),
  http://www.gao.gov/new.items/d07737.pdf (last visited March 2, 2020).

                                                    45
Case 1:19-md-02915-AJT-JFA Document 354 Filed 03/13/20 Page 47 of 94 PageID# 3831




                 •       losing the value of Capital One’s explicit and implicit promises of adequate
                         data security;

                 •       identity theft and fraud resulting from the theft of their PII;

                 •       costs associated with the detection and prevention of identity theft and
                         unauthorized use of their financial accounts;

                 •       costs associated with purchasing credit monitoring and identity theft
                         protection services;

                 •       unauthorized charges and loss of use of and access to their financial account
                         funds and costs associated with inability to obtain money from their
                         accounts or being limited in the amount of money they were permitted to
                         obtain from their accounts, including missed payments on bills and loans,
                         late charges and fees, and adverse effects on their credit;

                 •       lowered credit scores resulting from credit inquiries following fraudulent
                         activities;

                 •       costs associated with time spent and the loss of productivity or the
                         enjoyment of one’s life from taking time to address and attempt to mitigate
                         and address the actual and future consequences of the Data Breach,
                         including discovering fraudulent charges, cancelling and reissuing cards,
                         purchasing credit monitoring and identity theft protection services,
                         imposing withdrawal and purchase limits on compromised accounts, and
                         the stress, nuisance and annoyance of dealing with the repercussions of the
                         Data Breach; and

                 •       the continued imminent and certainly impending injury flowing from
                         potential fraud and identify theft posed by their PII being in the possession
                         of one or many unauthorized third parties.

          143.   Additionally, Plaintiff and class members place significant value in data security.

  According to a recent survey conducted by cyber-security company FireEye, approximately 50%

  of consumers consider data security to be a main or important consideration when making

  purchasing decisions and nearly the same percentage would be willing to pay more in order to work

  with a provider that has better data security. Likewise, 70% of consumers would provide less

  personal information to organizations that suffered a data breach.76


  76
       FireEye, Beyond the Bottom Line: The Real Cost of Data Breaches (May 11, 2016),

                                                   46
Case 1:19-md-02915-AJT-JFA Document 354 Filed 03/13/20 Page 48 of 94 PageID# 3832




          144.    Because of the value consumers place on data privacy and security, companies with

  robust data security practices can command higher prices than those who do not. Indeed, if

  consumers did not value their data security and privacy, companies like Capital One would have no

  reason to tout their data security efforts to their actual and potential customers.

          145.    Consequently, had consumers known the truth about Defendants’ data security

  practices—that Defendants would not adequately protect and store their data—they would not have

  entrusted their PII to Capital One, applied for a Capital One credit card or remained a Capital One

  customer, and would not have been willing to pay as much for Capital One’s services. As such,

  Plaintiffs and class members did not receive the benefit of their bargain with Capital One because

  they paid for a value of services they expected but did not receive.

                                 CLASS ACTION ALLEGATIONS

          146.    Pursuant to Fed. R. Civ. P. 23(b)(2) and (b)(3), as applicable, and (c)(4), Plaintiffs

  seek certification of the following nationwide class (the “Class” or the “Nationwide Class”):

            All persons in the United States whose PII was compromised in the Data Breach.

          147.    The Nationwide Class asserts claims against all Defendants for negligence (Count

  1), negligence per se (Count 2), unjust enrichment (Count 3), and declaratory judgment (Count 4),

  and against the Capital One Defendants only for breach of confidence (Count 5), breach of contract

  (Count 6), and breach of implied contract (Count 7).

          148.    Pursuant to Fed. R. Civ. P. 23(b)(2) and (b)(3), as applicable, and (c)(4), Plaintiffs

  seek certification of state-by-state claims in the alternative to the nationwide claims, as well as

  statutory claims under state data breach statutes and consumer protection statutes (Counts 8 through




  https://www.fireeye.com/blog/executive-perspective/2016/05/beyond_the_bottomli.html              (last
  visited March 2, 2020).

                                                    47
Case 1:19-md-02915-AJT-JFA Document 354 Filed 03/13/20 Page 49 of 94 PageID# 3833




  15), on behalf of separate statewide subclasses for the States of California, Florida, New York,

  Texas, Virginia, and Washington (the “State Subclasses”), defined as follows:

             All persons in [name of state] whose PII was compromised in the Data Breach.

          149.    Excluded from the Nationwide Class and each State Subclass are Defendants, any

  entity in which any Defendant has a controlling interest, and Defendants’ officers, directors, legal

  representatives, successors, subsidiaries, and assigns. Also excluded from the Nationwide Class and

  each State Subclass are any judicial officer presiding over this matter, members of their immediate

  family, and members of their judicial staff.

          150.    Plaintiffs hereby reserve the right to amend or modify the class definitions with

  greater specificity or division after having had an opportunity to conduct discovery.

          151.    Each of the proposed classes meets the criteria for certification under Rule 23(a),

  (b)(2), (b)(3) and (c)(4).

          152.    Numerosity. Fed. R. Civ. P. 23(a)(1). Consistent with Rule 23(a)(1), the members

  of the Nationwide Class and each State Subclass are so numerous and geographically dispersed that

  the joinder of all members is impractical. While the exact number of class members is unknown to

  Plaintiffs at this time, Capital One has acknowledged that the PII of approximately 100 million

  persons throughout the United States was compromised in the Data Breach. Those persons’ names

  and addresses are available from Capital One’s records and in data maintained by Amazon, and

  class members may be notified of the pendency of this action by recognized, Court-approved notice

  dissemination methods, which may include electronic mail, U.S. Mail, internet notice, and/or

  published notice.

          153.    Predominance of Common Issues. Fed. R. Civ. P. 23(a)(2) and (b)(3).

  Consistent with Rule 23(a)(2) and with 23(b)(3)’s predominance requirement, this action involves




                                                  48
Case 1:19-md-02915-AJT-JFA Document 354 Filed 03/13/20 Page 50 of 94 PageID# 3834




  common questions of law and fact that predominate over any questions affecting individual class

  members. The common questions include:

                a.     Whether Defendants knew or should have known that their computer and

                       data storage systems were vulnerable to attack, including but not limited to,

                       that their web application firewall was vulnerable to attack by an SSRF;

                b.     Whether Defendants omitted or misrepresented material facts regarding the

                       security of their computer and data storage systems and their inability to

                       protect the vast amounts of consumer data, including Plaintiffs’ and class

                       members’ PII, hosted by the Amazon Defendants for the Capital One

                       Defendants;

                c.     Whether Defendants failed to take adequate and reasonable measures to

                       ensure such computer and data systems were protected;

                d.     Whether Defendants failed to take available steps to prevent and stop the

                       Breach from happening;

                e.     Whether Defendants owed tort duties to Plaintiffs and class members to

                       protect their PII;

                f.     Whether Defendants owed a duty to provide timely and accurate notice of

                       the Data Breach to Plaintiffs and class members;

                g.     Whether Defendants breached their duties to protect the PII of Plaintiffs and

                       class members by failing to provide adequate data security;

                h.     Whether Defendants’ failure to secure Plaintiffs’ and class members PII in

                       the manner alleged violated federal, state and local laws, or industry

                       standards;




                                                49
Case 1:19-md-02915-AJT-JFA Document 354 Filed 03/13/20 Page 51 of 94 PageID# 3835




                 i.      Whether Defendants’ conduct, including their failure to act, resulted in or

                         was the proximate cause of the Data Breach, resulting in the unauthorized

                         access to and/or theft of Plaintiffs’ and class members’ PII;

                 j.      Whether Capital One has a contractual obligation to use reasonable security

                         measures and whether it complied with such contractual obligation;

                 k.      Whether Defendants’ conduct amounted to violations of state consumer

                         protection statutes, and/or state data breach statutes;

                 l.      Whether, as a result of Defendants’ conduct, Plaintiffs and class members

                         face a significant threat of harm and/or have already suffered harm, and, if

                         so, the appropriate measure of damages to which they are entitled;

                 m.      Whether the Capital One Defendants should retain the money paid by

                         Plaintiffs and class members to protect their PII;

                 n.      Whether Defendants should retain Plaintiffs’ and class members’ valuable

                         PII;

                 o.      Whether, as a result of Defendants’ conduct, Plaintiffs and class members

                         are entitled to injunctive, equitable, declaratory and/or other relief, and, if so,

                         the nature of such relief.

         154.    Typicality. Fed. R. Civ. P. 23(a)(3). As to the Nationwide Class and each State

  Subclass, Plaintiffs’ claims are typical of other class members’ claims because Plaintiffs and class

  members were subjected to the same allegedly unlawful conduct and damaged in the same way.

         155.    Adequacy. Fed. R. Civ. P. 23(a)(4). Consistent with Rule 23(a)(4), Plaintiffs are

  adequate representatives of the Classes because Plaintiffs are members of the Classes and are

  committed to pursuing this matter against Defendants to obtain relief for the Classes. Plaintiffs have




                                                      50
Case 1:19-md-02915-AJT-JFA Document 354 Filed 03/13/20 Page 52 of 94 PageID# 3836




  no conflicts of interest with the Classes. Plaintiffs’ Lead Counsel are competent and experienced in

  litigating class actions, including extensive experience in data breach and privacy litigation.

  Plaintiffs intend to vigorously prosecute this case and will fairly and adequately protect the interests

  of all of the Classes.

          156.    Superiority. Fed. R. Civ. P. 23(b)(3). Consistent with Rule 23(b)(3), a class action

  is superior to any other available means for the fair and efficient adjudication of this controversy,

  and no unusual difficulties are likely to be encountered in the management of this class action. The

  purpose of the class action mechanism is to permit litigation against wrongdoers even when

  damages to individual plaintiffs and class members may not be sufficient to justify individual

  litigation. Here, the damages suffered by Plaintiffs and the class mmbers are relatively small

  compared to the burden and expense required to individually litigate their claims against

  Defendants, and thus, individual litigation to redress Defendants’ wrongful conduct would be

  impracticable. Individual litigation by each class member would also strain the court system.

  Individual litigation creates the potential for inconsistent or contradictory judgments, and increases

  the delay and expense to all parties and the court system. By contrast, the class action device

  presents far fewer management difficulties and provides the benefits of a single adjudication,

  economies of scale, and comprehensive supervision by a single court.

          157.    Injunctive and Declaratory Relief. Class certification is also appropriate under

  Rule 23(b)(2) and (c). Each Defendant, through its uniform conduct, acted or refused to act on

  grounds generally applicable to the Classes as a whole, making injunctive and declaratory relief

  appropriate to the Classes as a whole.




                                                    51
Case 1:19-md-02915-AJT-JFA Document 354 Filed 03/13/20 Page 53 of 94 PageID# 3837




          158.    Likewise, particular issues under Rule 23(c)(4) are appropriate for certification

  because such claims present only particular, common issues, the resolution of which would advance

  the disposition of this matter and the parties’ interests therein.

          159.    Finally, all members of the proposed Classes are readily ascertainable. Capital One

  has access to information, and Amazon hosts information, regarding which individuals were

  affected by the Data Breach. Using this information, the members of the Classes can be identified

  and their contact information ascertained for purposes of providing notice to the Classes.

                     CLAIMS ON BEHALF OF THE NATIONWIDE CLASS

                                                COUNT 1

                                             NEGLIGENCE

    Against all Defendants, On Behalf of Plaintiffs and the Nationwide Class, or Alternatively, on
                            Behalf of Plaintiffs and the State Subclasses

          160.    Plaintiffs repeat and allege Paragraphs 1–159, as if fully alleged herein.

          161.    The Capital One Defendants required Plaintiffs and class members to submit

  sensitive personal information, including their PII, in order to obtain credit card and banking

  services. The Capital One Defendants and the Amazon Defendants stored this vast treasure trove

  of PII on the Amazon Defendants’ cloud computing platforms.

          162.    By collecting, storing, using, and profiting from this data, the Capital One

  Defendants and the Amazon Defendants each had a duty of care to Plaintiffs and class members to

  exercise reasonable care in obtaining, retaining, securing, safeguarding, deleting, and protecting

  this PII in Defendants’ possession from being compromised, lost, stolen, accessed, and misused by

  unauthorized persons. More specifically, this duty included, among other things: (a) designing,

  maintaining, and testing Defendants’ security systems and data storage architecture to ensure that

  Plaintiffs’ and class members’ PII was adequately secured and protected; (b) implementing



                                                     52
Case 1:19-md-02915-AJT-JFA Document 354 Filed 03/13/20 Page 54 of 94 PageID# 3838




  processes that would detect an unauthorized breach of Defendants’ security systems and data

  storage architecture in a timely manner; (c) timely acting upon all warnings and alerts, including

  public information, regarding Defendants’ security vulnerabilities and potential compromise of the

  compiled data of Plaintiffs and millions of class members; and (d) maintaining data security

  measures consistent with industry standards.

         163.    The Capital One Defendants and the Amazon Defendants had common law duties

  to prevent foreseeable harm to Plaintiffs and class members. These duties existed because Plaintiffs

  and class members were the foreseeable and probable victims of any inadequate security practices.

  In fact, not only was it foreseeable that Plaintiffs and class members would be harmed by the failure

  to protect their PII because hackers routinely attempt to steal such information and use it for

  nefarious purposes, Defendants knew that it was more likely than not Plaintiffs and other class

  members would be harmed by such theft.

         164.    Defendants had a duty to monitor, supervise, control, or otherwise provide oversight

  to safeguard the PII that was collected and stored on the Amazon Defendants’ cloud computing

  platforms.

         165.    Defendants’ duties to use reasonable security measures also arose as a result of the

  special relationship that existed between Defendants, on the one hand, and Plaintiffs and class

  members, on the other hand. The special relationship arose because Plaintiffs and class members

  entrusted Defendants with their PII as part of the applications for, opening, or use of credit cards or

  banking services with the Capital One Defendants. Defendants alone could have ensured that their

  security systems and data storage architecture were sufficient to prevent or minimize the Data

  Breach.




                                                    53
Case 1:19-md-02915-AJT-JFA Document 354 Filed 03/13/20 Page 55 of 94 PageID# 3839




         166.    Defendants’ duties to use reasonable data security measures also arose under Section

  5 of the Federal Trade Commission Act (“FTC Act”), 15 U.S.C. § 45, which prohibits “unfair . . .

  practices in or affecting commerce,” including, as interpreted and enforced by the FTC, the unfair

  practice of failing to use reasonable measures to protect PII. Various FTC publications and data

  security breach orders further form the basis of Defendants’ duties. In addition, individual states

  have enacted statutes based upon the FTC Act that also created a duty.

         167.    Capital One’s duty to use reasonable security measures also arose under the GLBA,

  under which Capital One was required to protect the security, confidentiality, and integrity of

  customer information by developing a comprehensive written information security program that

  contains reasonable administrative, technical, and physical safeguards.

         168.    Defendants knew or should have known that the Amazon Defendants’ cloud

  computing systems and data storage architecture were vulnerable to unauthorized access and

  targeting by hackers for the purpose of stealing and misusing confidential PII.

         169.    Defendants breached the duties they owed to Plaintiffs and class members described

  above and thus were negligent. Defendants breached these duties by, among other things, failing

  to: (a) exercise reasonable care and implement adequate security systems, protocols and practices

  sufficient to protect the PII of Plaintiffs and class members; (b) detect the breach while it was

  ongoing or even promptly after it occurred; and (c) maintain security systems consistent with

  industry standards.

         170.    But for Defendants’ wrongful and negligent breach of their duties owed to Plaintiffs

  and class members, their PII would not have been compromised.

         171.    As a direct and proximate result of the Capital One Defendants’ negligence and the

  Amazon Defendants’ negligence, Plaintiffs and class members have been injured and are entitled




                                                  54
Case 1:19-md-02915-AJT-JFA Document 354 Filed 03/13/20 Page 56 of 94 PageID# 3840




  to damages in an amount to be proven at trial. Such injuries include one or more of the following:

  ongoing, imminent, certainly impending threat of identity theft crimes, fraud, and other misuse,

  resulting in monetary loss and economic harm; actual identity theft crimes, fraud, and other misuse,

  resulting in monetary loss and economic harm; loss of the value of their privacy and the

  confidentiality of the stolen PII; illegal sale of the compromised PII on the black market; mitigation

  expenses and time spent on credit monitoring, identity theft insurance, and credit freezes and

  unfreezes; time spent in response to the Data Breach reviewing bank statements, credit card

  statements, and credit reports; expenses and time spent initiating fraud alerts; decreased credit

  scores and ratings; lost work time; lost value of the PII; lost benefit of their bargains and overcharges

  for services; and other economic and non-economic harm.

                                                COUNT 2

                                        NEGLIGENCE PER SE

    Against all Defendants, On Behalf of Plaintiffs and the Nationwide Class, or Alternatively, on
                            Behalf of Plaintiffs and the State Subclasses

          172.    Plaintiffs repeat and allege Paragraphs 1–159, as if fully alleged herein.

          173.    Section 5 of the FTC Act, 15 U.S.C. § 45, prohibits “unfair . . . practices in or

  affecting commerce” including, as interpreted and enforced by the FTC, the unfair act or practice

  by Defendants of failing to use reasonable measures to protect PII. Various FTC publications and

  orders also form the basis of Defendants’ duty.

          174.    Defendants violated Section 5 of the FTC Act (and similar state statutes) by failing

  to use reasonable measures to protect PII and not complying with industry standards. Defendants’

  conduct was particularly unreasonable given the nature and amount of PII obtained and stored and

  the foreseeable consequences of a data breach on Defendants’ systems.




                                                     55
Case 1:19-md-02915-AJT-JFA Document 354 Filed 03/13/20 Page 57 of 94 PageID# 3841




            175.   Capital One’s duty to use reasonable security measures also arose under the GLBA,

  under which Capital One was required to protect the security, confidentiality, and integrity of

  customer information by developing a comprehensive written information security program that

  contains reasonable administrative, technical, and physical safeguards.

            176.   Defendants’ violation of Section 5 of the FTC Act (and similar state statutes)

  constitutes negligence per se.

            177.   Capital One’s violation of the GLBA and its Safeguards Rule constitutes negligence

  per se.

            178.   Class members are consumers within the class of persons Section 5 of the FTC Act

  (and similar state statutes), and the GLBA, were intended to protect.

            179.   Moreover, the harm that has occurred is the type of harm the FTC Act (and similar

  state statutes) was intended to guard against. Indeed, the FTC has pursued over fifty enforcement

  actions against businesses which, as a result of their failure to employ reasonable data security

  measures and avoid unfair and deceptive practices, caused the same harm suffered by Plaintiffs and

  class members. The GLBA, with its Safeguards Rule, was similarly intended.

            180.   As a direct and proximate result of the Capital One Defendants’ negligence and the

  Amazon Defendants’ negligence, Plaintiffs and class members have been injured and are entitled

  to damages in an amount to be proven at trial. Such injuries include one or more of the following:

  ongoing, imminent, certainly impending threat of identity theft crimes, fraud, and other misuse,

  resulting in monetary loss and economic harm; actual identity theft crimes, fraud, and other misuse,

  resulting in monetary loss and economic harm; loss of the value of their privacy and the

  confidentiality of the stolen PII; illegal sale of the compromised PII on the black market; mitigation

  expenses and time spent on credit monitoring, identity theft insurance, and credit freezes and




                                                   56
Case 1:19-md-02915-AJT-JFA Document 354 Filed 03/13/20 Page 58 of 94 PageID# 3842




  unfreezes; time spent in response to the Data Breach reviewing bank statements, credit card

  statements, and credit reports; expenses and time spent initiating fraud alerts; decreased credit

  scores and ratings; lost work time; lost value of the PII; lost benefit of their bargains and overcharges

  for services; and other economic and non-economic harm.

                                                 COUNT 3

                                       UNJUST ENRICHMENT

    Against all Defendants, On Behalf of Plaintiffs and the Nationwide Class, or Alternatively, on
                            Behalf of Plaintiffs and the State Subclasses

          181.    Plaintiffs repeat and allege Paragraphs 1–159, as if fully alleged herein.

          182.    Plaintiffs and class members have an interest, both equitable and legal, in the PII

  about them that was conferred upon, collected by, and maintained by Defendants and that was

  ultimately stolen in the Data Breach.

          183.    Defendants were benefitted by the conferral upon them of the PII pertaining to

  Plaintiffs and class members and by their ability to retain, use, and profit from that information.

  Defendants understood that they were in fact so benefitted.

          184.    Defendants also understood and appreciated that the PII pertaining to Plaintiffs and

  class members was private and confidential and its value depended upon Defendants maintaining

  the privacy and confidentiality of that PII.

          185.    But for Defendants’ willingness and commitment to maintain its privacy and

  confidentiality, that PII would not have been transferred to and entrusted with Defendants.

          186.    Defendants continue to benefit and profit from their retention and use of the PII

  while its value to Plaintiffs and class members has been diminished.

          187.    Capital One also benefitted through its unjust conduct by selling credit card and

  banking services for more than those services were worth to Plaintiffs and class members, who



                                                     57
Case 1:19-md-02915-AJT-JFA Document 354 Filed 03/13/20 Page 59 of 94 PageID# 3843




  would not have applied for or used Capital One credit cards at all, or at the terms offered by Capital

  One, had they been aware that Capital One would fail to protect their PII.

         188.       Capital One also benefitted through its unjust conduct by retaining money that it

  should have used to provide reasonable and adequate data security to protect Plaintiffs’ and class

  members’ PII.

         189.       It is inequitable for Defendants to retain these benefits.

         190.       As a result of Defendants’ wrongful conduct as alleged in this Complaint (including,

  among things, their knowing failure to employ adequate data security measures, their continued

  maintenance and use of the PII belonging to Plaintiffs and class members without having adequate

  data security measures, and their other conduct facilitating the theft of that PII), Defendants have

  been unjustly enriched at the expense of, and to the detriment of, Plaintiffs and class members.

         191.       Defendants’ unjust enrichment is traceable to, and resulted directly and proximately

  from, the conduct alleged herein, including the compiling and use of Plaintiffs’ and class members’

  PII, while at the same time failing to maintain that information secure from intrusion and theft by

  hackers and identity thieves.

         192.       Under the common law doctrine of unjust enrichment, it is inequitable for

  Defendants to be permitted to retain the benefits they received, and are still receiving, without

  justification, from Plaintiffs and class members in an unfair and unconscionable manner.

  Defendants’ retention of such benefits under circumstances making it inequitable to do so

  constitutes unjust enrichment.

         193.       The benefits conferred upon, received, and enjoyed by Defendants were not

  conferred officiously or gratuitously, and it would be inequitable and unjust for Defendants to retain

  these benefits.




                                                      58
Case 1:19-md-02915-AJT-JFA Document 354 Filed 03/13/20 Page 60 of 94 PageID# 3844




         194.    Plaintiffs have no adequate remedy at law.

         195.    Defendants are therefore liable to Plaintiffs and class members for restitution or

  disgorgement in the amount of the benefit conferred on Defendants as a result of their wrongful

  conduct, including specifically: the value to Defendants of the PII that was stolen in the Data

  Breach; the profits Defendants are receiving from the use of that information; the amounts that

  Capital One overcharged Plaintiffs and class members for use of their credit card and banking

  services; and the amounts that Capital One should have spent to provide reasonable and adequate

  data security to protect Plaintiffs’ and class members’ PII.

                                                COUNT 4

                                   DECLARATORY JUDGMENT

    Against all Defendants, On Behalf of Plaintiffs and the Nationwide Class, or Alternatively, on
                            Behalf of Plaintiffs and the State Subclasses

         196.    Plaintiffs repeat and allege Paragraphs 1–159, as if fully alleged herein.

         197.    Under the Declaratory Judgment Act, 28 U.S.C. §§ 2201, et seq., the Court is

  authorized to enter a judgment declaring the rights and legal relations of the parties and grant further

  necessary relief. Furthermore, the Court has broad authority to restrain acts, such as here, that are

  tortious and violate the terms of the federal and state statutes described in this Complaint.

         198.    An actual controversy has arisen in the wake of the Data Breach regarding its present

  and prospective common law and other duties to reasonably safeguard its customers’ PII and

  whether Defendants are currently maintaining data security measures adequate to protect Plaintiffs

  and class members from further data breaches that compromise their PII. Plaintiffs remain at

  imminent risk that further compromises of their PII will occur in the future.

         199.    Pursuant to its authority under the Declaratory Judgment Act, this Court should enter

  a judgment declaring, among other things, the following:



                                                    59
Case 1:19-md-02915-AJT-JFA Document 354 Filed 03/13/20 Page 61 of 94 PageID# 3845




                 a.      Defendants continue to owe a legal duty to secure consumers’ PII and to

                         timely notify consumers of a data breach under the common law, Section 5

                         of the FTC Act, the GLBA, and various state statutes;

                 b.      Defendants continue to breach this legal duty by failing to employ

                         reasonable measures to secure consumers’ PII.

         200.    The Court also should issue corresponding prospective injunctive relief requiring

  Defendants to employ adequate security practices consistent with law and industry standards to

  protect consumers’ PII.

         201.    If an injunction is not issued, Plaintiffs and class members will suffer irreparable

  injury, and lack an adequate legal remedy, in the event of another data breach at Capital One or

  Amazon. The risk of another such breach is real, immediate, and substantial. If another breach

  occurs, Plaintiffs and class members will not have an adequate remedy at law because many of the

  resulting injuries are not readily quantified and they will be forced to bring multiple lawsuits to

  rectify the same conduct.

         202.    The hardship to Plaintiffs and class members if an injunction does not issue exceeds

  the hardship to Defendants if an injunction is issued. Among other things, if another massive data

  breach occurs at Capital One or Amazon, Plaintiffs and class members will likely be subjected to

  fraud, identify theft, and other harms described herein. On the other hand, the cost to Defendants of

  complying with an injunction by employing reasonable prospective data security measures is

  relatively minimal, and Defendants have a pre-existing legal obligation to employ such measures.

         203.    Issuance of the requested injunction will not disserve the public interest. To the

  contrary, such an injunction would benefit the public by preventing another data breach at Capital




                                                   60
Case 1:19-md-02915-AJT-JFA Document 354 Filed 03/13/20 Page 62 of 94 PageID# 3846




  One or Amazon, thus eliminating the additional injuries that would result to Plaintiffs and the

  millions of consumers whose PII would be further compromised

                                                COUNT 5

                                    BREACH OF CONFIDENCE

          Against the Capital One Defendants, On Behalf of Plaintiffs and the Nationwide Class, or
                       Alternatively, on Behalf of Plaintiffs and the State Subclasses

         204.     Plaintiffs restate and realleges paragraphs 1–159, as if fully set forth herein.

         205.     At all times during Plaintiffs’ and class members’ interactions with Capital One,

  Capital One was fully aware of the confidential and sensitive nature of Plaintiffs’ and class

  members’ PII.

         206.     As alleged herein and above, Capital One’s relationship with Plaintiffs and class

  members was governed by terms and expectations that Plaintiffs’ and class members’ protected PII

  would be collected, stored, and protected in confidence, and would not be disclosed to the public

  or any unauthorized third parties.

         207.     Plaintiffs and class members provided their respective PII to Capital One with the

  explicit and implicit understandings that Capital One would protect and not permit the PII to be

  disseminated to the public or any unauthorized parties.

         208.     Plaintiffs and class members also provided their respective PII to Capital One with

  the explicit and implicit understandings that Capital One would take precautions to protect the PII

  from unauthorized disclosure, such as following basic principles of encryption and information

  security practices.

         209.     Capital One voluntarily received in confidence Plaintiffs’ and class members’ PII

  with the understanding that PII would not be disclosed or disseminated to the public or any

  unauthorized third parties.



                                                    61
Case 1:19-md-02915-AJT-JFA Document 354 Filed 03/13/20 Page 63 of 94 PageID# 3847




         210.    Due to Capital One’s failure to prevent, detect, avoid the Data Breach from

  occurring by following best information security practices to secure Plaintiffs’ and class members’

  PII, Plaintiffs’ and class members’ PII was disclosed and misappropriated to the public and

  unauthorized third parties beyond Plaintiffs’ and class members’ confidence, and without their

  express permission.

         211.    But for Capital One’s disclosure of Plaintiffs’ and class members’ PII in violation

  of the parties’ understanding of confidence, their PII would not have been compromised, stolen,

  viewed, accessed, and used by unauthorized third parties. Capital One’s Data Breach was the direct

  and legal cause of the theft of Plaintiffs’ and class members’ PII, as well as the resulting damages.

         212.    The injury and harm Plaintiffs and class members suffered was the reasonably

  foreseeable result of Capital One’s unauthorized disclosure of Plaintiffs’ and class members’ PII.

  Capital One knew its computer systems and technologies for accepting, securing, and storing

  Plaintiffs’ and class members’ PII had serious security vulnerabilities because Capital One failed

  to observe even basic information security practices or correct known security vulnerabilities.

         213.    As a direct and proximate result of Capital One’s breaches of confidence, Plaintiffs

  and class members have been injured and are entitled to damages in an amount to be proven at trial.

  Such injuries include one or more of the following: ongoing, imminent, certainly impending threat

  of identity theft crimes, fraud, and other misuse, resulting in monetary loss and economic harm;

  actual identity theft crimes, fraud, and other misuse, resulting in monetary loss and economic harm;

  loss of the value of their privacy and the confidentiality of the stolen PII; illegal sale of the

  compromised PII on the black market; mitigation expenses and time spent on credit monitoring,

  identity theft insurance, and credit freezes and unfreezes; time spent in response to the Data Breach

  reviewing bank statements, credit card statements, and credit reports; expenses and time spent




                                                   62
Case 1:19-md-02915-AJT-JFA Document 354 Filed 03/13/20 Page 64 of 94 PageID# 3848




  initiating fraud alerts; decreased credit scores and ratings; lost work time; lost value of the PII; lost

  benefit of their bargains and overcharges for services; and other economic and non-economic harm.

                                                COUNT 6

                                      BREACH OF CONTRACT

      Against the Capital One Defendants, On Behalf of Plaintiffs and the Nationwide Class, or
                   Alternatively, on Behalf of Plaintiffs and the State Subclasses

          214.    Plaintiffs repeat and allege Paragraphs 1–159, as if fully alleged herein.

          215.    Capital One’s Privacy and Opt-Out Notice (the “Notice”) is an agreement between

  Capital One and persons who provided their PII to Capital One, including Plaintiffs and class

  members.

          216.    Capital One’s Notice states that it applies to customers, applicants, and former

  customers of Capital One, and it details how Capital One will both protect and use the PII provided

  by customers and applicants of Capital One’s services.

          217.    The Notice provides detailed information about what types of PII will be shared and

  with what entities. It further promises that to “protect your personal information from unauthorized

  access and use, we use security measures that comply with federal law.”

          218.    Plaintiffs and class members on the one hand and Capital One on the other formed

  a contract when Plaintiffs and class members provided PII to Capital One subject to the Notice.

          219.    Plaintiffs and class members fully performed their obligations under the contract

  with Capital One.

          220.    Capital One breached its agreement with Plaintiffs and class members by failing to

  protect their PII. Specifically, Capital One (1) failed to use reasonable measures to protect that

  information; and (2) disclosed that information to unauthorized third parties, in violation of the

  agreement.



                                                     63
Case 1:19-md-02915-AJT-JFA Document 354 Filed 03/13/20 Page 65 of 94 PageID# 3849




         221.    As a direct and proximate result of these breaches of contract, Plaintiffs and class

  members sustained actual losses and damages as described in detail above, including but not limited

  to that they did not get the benefit of the bargain for which they paid and were overcharged by

  Capital One for its services.

                                               COUNT 7

                                  BREACH OF IMPLIED CONTRACT

          Against the Capital One Defendants, On Behalf of Plaintiffs and the Nationwide Class, or
                    Alternatively, on Behalf of Plaintiffs and the State Subclasses

         222.    Plaintiffs repeat and allege Paragraphs 1–159, as if fully alleged herein, and assert

  this claim in the alternative to their breach of contract claim to the extent necessary.

         223.    Plaintiffs and class members also entered into an implied contract with Capital One

  when they obtained services from Capital One, or otherwise provided PII to Capital One.

         224.    As part of these transactions, Capital One agreed to safeguard and protect the PII of

  Plaintiffs and class members.

         225.    Plaintiffs and class members entered into implied contracts with the reasonable

  expectation that Capital One’s data security practices and policies were reasonable and consistent

  with industry standards. Plaintiffs and class members believed that Capital One would use part of

  the monies paid to Capital One under the implied contracts to fund adequate and reasonable data

  security practices.

         226.    Plaintiffs and class members would not have provided and entrusted their PII to

  Capital One or would have paid less for Capital One’s services in the absence of the implied contract

  or implied terms between them and Capital One. The safeguarding of the PII of Plaintiffs and class

  members was critical to realize the intent of the parties.




                                                    64
Case 1:19-md-02915-AJT-JFA Document 354 Filed 03/13/20 Page 66 of 94 PageID# 3850




         227.    Plaintiffs and class members fully performed their obligations under the implied

  contracts with Capital One.

         228.    Capital One breached its implied contracts with Plaintiffs and class members to

  protect their PII when it (1) failed to have security protocols and measures in place to protect that

  information; and (2) disclosed that information to unauthorized third parties.

         229.    As a direct and proximate result of Capital One’s breach of implied contract,

  Plaintiffs and class members sustained actual losses and damages as described in detail above,

  including that they did not get the benefit of the bargain for which they paid and were overcharged

  by Capital One for its services.

                  CLAIMS ON BEHALF OF THE CALIFORNIA SUBCLASS

                                              COUNT 8

                          CALIFORNIA UNFAIR COMPETITION LAW,

                                Cal. Bus. & Prof. Code §§ 17200, et seq.

                                        Against All Defendants

         230.    The California Plaintiffs identified above (“Plaintiffs,” for purposes of this Count),

  individually and on behalf of the California Subclass, repeat and allege Paragraphs 1–159, as if

  fully alleged herein.

         231.    Defendants are “person[s]” as defined by Cal. Bus. & Prof. Code §17201.

         232.    Defendants violated Cal. Bus. & Prof. Code §§ 17200, et seq. (“UCL”) by engaging

  in unlawful, unfair, and deceptive business acts and practices.

         233.    Defendants’ “unfair” acts and practices include:

                 a.       Defendants failed to implement and maintain reasonable security measures

                          to protect Plaintiffs’ and California Subclass members’ PII from

                          unauthorized disclosure, release, data breaches, and theft, which was a


                                                   65
Case 1:19-md-02915-AJT-JFA Document 354 Filed 03/13/20 Page 67 of 94 PageID# 3851




                        direct and proximate cause of the Data Breach. Defendants failed to identify

                        foreseeable security risks, remediate identified security risks, and

                        adequately improve security despite knowing the risk of cybersecurity

                        incidents. This conduct, with little if any utility, is unfair when weighed

                        against the harm to Plaintiffs and the California Subclass, whose PII has

                        been compromised.

                 b.     Defendants’ failure to implement and maintain reasonable security

                        measures also was contrary to legislatively-declared public policy that seeks

                        to protect consumers’ data and ensure that entities that are trusted with it

                        use appropriate security measures. These policies are reflected in laws,

                        including the FTC Act, 15 U.S.C. § 45, and California’s Consumer Records

                        Act, Cal. Civ. Code § 1798.81.5.

                 c.     Defendants’ failure to implement and maintain reasonable security

                        measures also led to substantial consumer injuries, as described above, that

                        are not outweighed by any countervailing benefits to consumers or

                        competition. Moreover, because consumers could not know of Defendants’

                        inadequate security, consumers could not have reasonably avoided the

                        harms that Defendants caused.

                 d.     Engaging in unlawful business practices by violating Cal. Civ. Code §

                        1798.82 and Cal. Fin. Code §§ 4050 et seq.

         234.    Defendants have engaged in “unlawful” business practices by violating multiple

  laws, including California’s Customer Records Act, Cal. Civ. Code §§ 1798.81.5 (requiring

  reasonable data security measures) and 1798.82 (requiring timely breach notification), California’s




                                                  66
Case 1:19-md-02915-AJT-JFA Document 354 Filed 03/13/20 Page 68 of 94 PageID# 3852




  Financial Information Privacy Act, Cal. Fin. Code §§ 4050, et seq., California’s Consumers Legal

  Remedies Act, Cal. Civ. Code §§ 1780, et seq., the FTC Act, 15 U.S.C. § 45, the GLBA, and

  California common law.

         235.   Defendants’ unlawful, unfair, and deceptive acts and practices include:

                a.      Failing to implement and maintain reasonable security and privacy

                        measures to protect Plaintiffs’ and California Subclass members’ PII, which

                        was a direct and proximate cause of the Data Breach;

                b.      Failing to identify foreseeable security and privacy risks, remediate

                        identified security and privacy risks, and adequately improve security and

                        privacy measures despite knowing the risk of cybersecurity incidents, which

                        was a direct and proximate cause of the Data Breach;

                c.      Failing to comply with common law and statutory duties pertaining to the

                        security and privacy of Plaintiffs’ and California Subclass members’ PII,

                        including duties imposed by the FTC Act, 15 U.S.C. § 45, the GLBA,

                        California’s Financial Information Privacy Act, Cal. Fin. Code §§ 4050, et

                        seq., and California’s Customer Records Act, Cal. Civ. Code §§ 1798.80, et

                        seq., which was a direct and proximate cause of the Data Breach;

                d.      Misrepresenting that they would protect the privacy and confidentiality of

                        Plaintiffs’ and California Subclass members’ PII, including by

                        implementing and maintaining reasonable security measures;

                e.      Misrepresenting that they would comply with common law and statutory

                        duties pertaining to the security and privacy of Plaintiffs’ and California

                        Subclass members’ PII, including duties imposed by the FTC Act, the




                                                 67
Case 1:19-md-02915-AJT-JFA Document 354 Filed 03/13/20 Page 69 of 94 PageID# 3853




                         GLBA, 15 U.S.C. § 45, California’s Financial Information Privacy Act, Cal.

                         Fin. Code §§ 4050, et seq., and California’s Customer Records Act, Cal.

                         Civ. Code §§ 1798.80, et seq.;

                 f.      Omitting, suppressing, and concealing the material fact that it did not

                         reasonably or adequately secure Plaintiffs’ and California Subclass

                         members’ PII; and

                 g.      Omitting, suppressing, and concealing the material fact that they did not

                         comply with common law and statutory duties pertaining to the security and

                         privacy of Plaintiffs’ and California Subclass members’ PII, including

                         duties imposed by the FTC Act, 15 U.S.C. § 45, the GLBA, California’s

                         Financial Information Privacy Act, Cal. Fin. Code §§ 4050, et seq., and

                         California’s Customer Records Act, Cal. Civ. Code §§ 1798.80, et seq.

         236.    Defendants’ representations and omissions were material because they were likely

  to deceive reasonable consumers about the adequacy of Defendants’ data security and ability to

  protect the confidentiality of consumers’ PII.

         237.    As a direct and proximate result of Defendants’ unfair, unlawful, and fraudulent acts

  and practices, Plaintiffs and California Subclass members were injured and lost money or property:

  the money received by the Capital One for its services; the loss of the benefit of their bargain with

  and overcharges by Capital One as they would not have paid the Capital One for services or would

  have paid less for such services but for the violations alleged herein; losses from fraud and identity

  theft; costs for credit monitoring and identity protection services; time and expenses related to

  monitoring their financial accounts for fraudulent activity; loss of value of their PII; and an

  increased, imminent risk of fraud and identity theft.




                                                   68
Case 1:19-md-02915-AJT-JFA Document 354 Filed 03/13/20 Page 70 of 94 PageID# 3854




         238.    Defendants acted intentionally, knowingly, and maliciously to violate California’s

  Unfair Competition Law, and recklessly disregarded Plaintiffs’ and California Subclass members’

  rights. Defendants are of such a sophisticated and large nature that other data breaches and public

  information regarding security vulnerabilities put them on notice that their security and privacy

  protections were inadequate.

         239.    Plaintiffs and California Subclass members seek all monetary and non-monetary

  relief allowed by law, including restitution of all profits stemming from Defendants’ unfair,

  unlawful, and fraudulent business practices or use of their PII; declaratory relief; reasonable

  attorneys’ fees and costs under California Code of Civil Procedure § 1021.5; injunctive relief; and

  other appropriate equitable relief.

                                                 COUNT 9

                     CALIFORNIA CONSUMER LEGAL REMEDIES ACT,

                                        Cal. Civ. Code §§ 1750, et seq.

                                           Against All Defendants

         240.    The California Plaintiffs identified above (“Plaintiffs” for purposes of this Count),

  individually and on behalf of the California Subclass, repeat and allege Paragraphs 1–159, as if

  fully alleged herein.

         241.    The Consumers Legal Remedies Act, Cal. Civ. Code §§ 1750, et seq. (“CLRA”) is

  a comprehensive statutory scheme that is to be liberally construed to protect consumers against

  unfair and deceptive business practices in connection with the conduct of businesses providing

  goods, property or services to consumers primarily for personal, family, or household use.

         242.    Defendants are “person[s]” as defined by Civil Code §§ 1761(c) and 1770, and have

  provided “services” as defined by Civil Code §§ 1761(b) and 1770.




                                                      69
Case 1:19-md-02915-AJT-JFA Document 354 Filed 03/13/20 Page 71 of 94 PageID# 3855




          243.     Civil Code section 1770, subdivision (a)(5) prohibits one who is involved in a

  transaction from “[r]epresenting that goods or services have sponsorship, approval, characteristics,

  ingredients, uses, benefits, or quantities which they do not have.”

          244.     Civil Code section 1770, subdivision (a)(7) prohibits one who is involved in a

  transaction from “[r]epresenting that goods or services are of a particular standard, quality, or grade

  . . . if they are of another.”

          245.     Plaintiffs and the California Subclass members are “consumer[s]” as defined by

  Civil Code §§ 1761(d) and 1770, and have engaged in a “transaction” as defined by Civil Code §§

  1761(e) and 1770.

          246.     Defendants’ acts and practices were intended to and did result in the sales of services

  to Plaintiffs and the California Subclass members in violation of Civil Code § 1770, including, but

  not limited to, the following:

                   a.      Representing that goods or services have characteristics that they do not

                           have;

                   b.      Representing that goods or services are of a particular standard, quality, or

                           grade when they were not;

                   c.      Advertising goods or services with intent not to sell them as advertised; and

                   d.      Representing that the subject of a transaction has been supplied in

                           accordance with a previous representation when it has not.

          247.     Defendants’ representations and omissions were material because they were likely

  to and did deceive reasonable consumers about the adequacy of Defendants’ data security and

  ability to protect the confidentiality of consumers’ PII.




                                                     70
Case 1:19-md-02915-AJT-JFA Document 354 Filed 03/13/20 Page 72 of 94 PageID# 3856




           248.   Had the Defendants disclosed to Plaintiffs and class members that their computer

  and data storage systems were not secure and, thus, vulnerable to attack, Defendants would have

  been unable to continue in business and would have been forced to adopt reasonable data security

  measures and comply with the law. Instead, the Defendants received, maintained, and compiled

  Plaintiffs’ and class members’ PII as part of the services Defendants provided and for which

  Plaintiffs and class members paid without advising Plaintiffs and class members that Defendants’

  data security practices were insufficient to maintain the safety and confidentiality of Plaintiffs’ and

  class members’ PII. Accordingly, Plaintiffs and the California Subclass members acted reasonably

  in relying on the Defendants’ misrepresentations and omissions, the truth of which they could not

  have discovered.

           249.   As a direct and proximate result of the Defendants’ violations of California Civil

  Code § 1770, Plaintiffs and California Subclass members have suffered and will continue to suffer

  injury, ascertainable losses of money or property, and monetary and non-monetary damages,

  including loss of the benefit of their bargain with and overcharges by Capital One, as they would

  not have paid Capital One for services or would have paid less for such services but for the

  violations alleged herein; losses from fraud and identity theft; costs for credit monitoring and

  identity protection services; time and expenses related to monitoring their financial accounts for

  fraudulent activity; loss of value of their PII; and an increased, imminent risk of fraud and identity

  theft.

           250.   Plaintiffs and the California Subclass have provided notice of their claims for

  damages to Defendants, in compliance with California Civil Code § 1782(a).




                                                    71
Case 1:19-md-02915-AJT-JFA Document 354 Filed 03/13/20 Page 73 of 94 PageID# 3857




         251.       Plaintiffs and the California Subclass seek all monetary and non-monetary relief

  allowed by law, including damages, an order enjoining the acts and practices described above,

  attorneys’ fees, and costs under the CLRA.

                         CLAIMS ON BEHALF OF THE FLORIDA SUBCLASS

                                               COUNT 10

               FLORIDA DECEPTIVE AND UNFAIR TRADE PRACTICES ACT,

                                           Fla. Stat. §§ 501.201, et seq.

                                              Against All Defendants

         252.       The Florida Plaintiffs identified above (“Plaintiffs,” for purposes of this Count),

  individually and on behalf of the Florida Subclass, repeat and allege Paragraphs 1–159, as if fully

  alleged herein.

         253.       Plaintiffs and Florida Subclass members are “consumer[s]” as defined by Fla. Stat.

  § 501.203.

         254.       The Defendants advertised, offered, or sold goods or services in Florida and engaged

  in trade or commerce directly or indirectly affecting the people of Florida.

         255.       The Defendants engaged in unconscionable, unfair, and deceptive acts and practices

  in the conduct of trade and commerce, in violation of Fla. Stat. § 501.204(1), including:

                    a.     Failing to implement and maintain reasonable security and privacy

                           measures to protect Plaintiffs’ and Florida Subclass members’ PII, which

                           was a direct and proximate cause of the Data Breach;

                    b.     Failing to identify foreseeable security and privacy risks, remediate

                           identified security and privacy risks, and adequately improve security and

                           privacy measures despite knowing the risk of cybersecurity incidents, which

                           was a direct and proximate cause of the Data Breach;


                                                     72
Case 1:19-md-02915-AJT-JFA Document 354 Filed 03/13/20 Page 74 of 94 PageID# 3858




                 c.      Failing to comply with common law and statutory duties pertaining to the

                         security and privacy of Plaintiffs’ and Florida Subclass members’ PII,

                         including duties imposed by the FTC Act, 15 U.S.C. § 45, and Florida’s

                         data security statute, F.S.A. § 501.171(2), which was a direct and proximate

                         cause of the Data Breach;

                 d.      Misrepresenting that they would protect the privacy and confidentiality of

                         Plaintiffs’ and Florida Subclass members’ PII, including by implementing

                         and maintaining reasonable security measures;

                 e.      Misrepresenting that they would comply with common law and statutory

                         duties pertaining to the security and privacy of Plaintiffs’ and Florida

                         Subclass members’ PII, including duties imposed by the FTC Act, 15

                         U.S.C. § 45, and Florida’s data security statute, F.S.A. § 501.171(2);

                 f.      Omitting, suppressing, and concealing the material fact that they did not

                         reasonably or adequately secure Plaintiffs’ and Florida Subclass members’

                         PII; and

                 g.      Omitting, suppressing, and concealing the material fact that they did not

                         comply with common law and statutory duties pertaining to the security and

                         privacy of Plaintiffs’ and Florida Subclass members’ PII, including duties

                         imposed by the FTC Act, 15 U.S.C. § 45, and Florida’s data security statute,

                         F.S.A. § 501.171(2).

         256.    The Defendants’ representations and omissions were material because they were

  likely to deceive reasonable consumers about the adequacy of the Defendants’ data security and

  ability to protect the confidentiality of consumers’ PII.




                                                    73
Case 1:19-md-02915-AJT-JFA Document 354 Filed 03/13/20 Page 75 of 94 PageID# 3859




          257.      Had Defendants disclosed to Plaintiffs and class members that their data systems

  were not secure and, thus, vulnerable to attack, the Defendants would have been unable to continue

  in business and would have been forced to adopt reasonable data security measures and comply

  with the law. Instead, the Defendants received, maintained, and compiled Plaintiffs’ and class

  members’ PII as part of the services the Defendants provided and for which Plaintiffs and class

  members paid without advising Plaintiffs and class members that the Defendants’ data security

  practices were insufficient to maintain the safety and confidentiality of Plaintiffs’ and class

  members’ PII. Accordingly, Plaintiffs and the Florida Subclass members acted reasonably in

  relying on the Defendants’ misrepresentations and omissions, the truth of which they could not have

  discovered.

          258.      As a direct and proximate result of the Defendants’ unconscionable, unfair, and

  deceptive acts and practices, Plaintiffs and Florida Subclass members have suffered and will

  continue to suffer injury, ascertainable losses of money or property, and monetary and non-

  monetary damages, including loss of the benefit of their bargain with and overcharges by Capital

  One, as they would not have paid Capital One for services or would have paid less for such services

  but for the violations alleged herein; losses from fraud and identity theft; costs for credit monitoring

  and identity protection services; time and expenses related to monitoring their financial accounts

  for fraudulent activity; loss of value of their PII; and an increased, imminent risk of fraud and

  identity theft.

          259.      Plaintiffs and Florida Subclass members seek all monetary and non-monetary relief

  allowed by law, including actual or nominal damages under Fla. Stat. § 501.211; declaratory and

  injunctive relief; reasonable attorneys’ fees and costs, under Fla. Stat. § 501.2105(1); and any other

  relief that is just and proper.




                                                    74
Case 1:19-md-02915-AJT-JFA Document 354 Filed 03/13/20 Page 76 of 94 PageID# 3860




                      CLAIMS ON BEHALF OF THE NEW YORK SUBCLASS

                                             COUNT 11

                            NEW YORK GENERAL BUSINESS LAW,

                                  N.Y. Gen. Bus. Law §§ 349, et seq.

                                        Against All Defendants

         260.    The New York Plaintiffs identified above (“Plaintiffs” for purposes of this Count),

  individually and on behalf of the New York Subclass, repeat and allege Paragraphs 1–159, as if

  fully alleged herein.

         261.    The Defendants engaged in deceptive acts or practices in the conduct of their

  business, trade, and commerce or furnishing of services in New York, in violation of N.Y. Gen.

  Bus. Law § 349, including:

                 a.       Failing to implement and maintain reasonable security and privacy

                          measures to protect Plaintiffs’ and New York Subclass members’ PII, which

                          was a direct and proximate cause of the Data Breach;

                 b.       Failing to identify foreseeable security and privacy risks, remediate

                          identified security and privacy risks, and adequately improve security and

                          privacy measures despite knowing the risk of cybersecurity incidents, which

                          was a direct and proximate cause of the Data Breach;

                 c.       Failing to comply with common law and statutory duties pertaining to the

                          security and privacy of Plaintiffs’ and New York Subclass members’ PII,

                          including duties imposed by the FTC Act, 15 U.S.C. § 45, which was a

                          direct and proximate cause of the Data Breach;




                                                   75
Case 1:19-md-02915-AJT-JFA Document 354 Filed 03/13/20 Page 77 of 94 PageID# 3861




                 d.      Misrepresenting that they would protect the privacy and confidentiality of

                         Plaintiffs’ and New York Subclass members’ PII, including by

                         implementing and maintaining reasonable security measures;

                 e.      Misrepresenting that they would comply with common law and statutory

                         duties pertaining to the security and privacy of Plaintiffs’ and New York

                         Subclass members’ PII, including duties imposed by the FTC Act, 15

                         U.S.C. § 45;

                 f.      Omitting, suppressing, and concealing the material fact that they did not

                         reasonably or adequately secure Plaintiffs’ and New York Subclass

                         members’ PII; and

                 g.      Omitting, suppressing, and concealing the material fact that they did not

                         comply with common law and statutory duties pertaining to the security and

                         privacy of Plaintiffs’ and Subclass members’ PII, including duties imposed

                         by the FTC Act, 15 U.S.C. § 45.

         262.    The Defendants’ representations and omissions were material because they were

  likely to deceive reasonable consumers about the adequacy of the Defendants’ data security and

  ability to protect the confidentiality of consumers’ PII.

         263.    The Defendants acted intentionally, knowingly, and maliciously to violate New

  York’s General Business Law, and recklessly disregarded Plaintiffs’ and New York Subclass

  members’ rights. Defendants are of such a sophisticated and large nature that other data breaches

  and public information regarding security vulnerabilities put them on notice that their security and

  privacy protections were inadequate.




                                                    76
Case 1:19-md-02915-AJT-JFA Document 354 Filed 03/13/20 Page 78 of 94 PageID# 3862




           264.   As a direct and proximate result of the Defendants’ deceptive and unlawful acts and

  practices, Plaintiffs and New York Subclass members have suffered and will continue to suffer

  injury, ascertainable losses of money or property, and monetary and non-monetary damages,

  including loss of the benefit of their bargain with and overcharges by Capital One, as they would

  not have paid Capital One for services or would have paid less for such services but for the

  violations alleged herein; losses from fraud and identity theft; costs for credit monitoring and

  identity protection services; time and expenses related to monitoring their financial accounts for

  fraudulent activity; loss of value of their PII; and an increased, imminent risk of fraud and identity

  theft.

           265.   The Defendants’ deceptive and unlawful acts and practices complained of herein

  affected the public interest and consumers at large, including the millions of New Yorkers affected

  by the Data Breach.

           266.   The above deceptive and unlawful practices and acts by the Defendants caused

  substantial injury to Plaintiffs and New York Subclass members that they could not reasonably

  avoid.

           267.   Plaintiffs and New York Subclass members seek all monetary and non-monetary

  relief allowed by law, including actual damages or statutory damages of $50 (whichever is greater),

  treble damages, restitution, injunctive relief, and attorney’s fees and costs.

                        CLAIMS ON BEHALF OF THE TEXAS SUBCLASS

                                              COUNT 12

            DECEPTIVE TRADE PRACTICES—CONSUMER PROTECTION ACT,

                               Texas Bus. & Com. Code §§ 17.41, et seq.

                                         Against All Defendants




                                                    77
Case 1:19-md-02915-AJT-JFA Document 354 Filed 03/13/20 Page 79 of 94 PageID# 3863




         268.       The Texas Plaintiff identified above (“Plaintiffs” for purposes of this Count),

  individually and on behalf of the Texas Subclass, repeats and alleges Paragraphs 1–159, as if fully

  alleged herein.

         269.       Defendants are “person[s]” as defined by Tex. Bus. & Com. Code § 17.45(3).

         270.       Plaintiffs and the Texas Subclass members are “consumer[s]” as defined by Tex.

  Bus. & Com. Code § 17.45(4).

         271.       Defendants advertised, offered, or sold services in Texas and engaged in trade or

  commerce directly or indirectly affecting the people of Texas, as defined by Tex. Bus. & Com.

  Code § 17.45(6).

         272.       Defendants engaged in false, misleading, or deceptive acts and practices, in violation

  of Tex. Bus. & Com. Code § 17.46(b), including:

                    a.     Representing that goods or services have sponsorship, approval,

                           characteristics, ingredients, uses, benefits or quantities that they do not

                           have;

                    b.     Representing that goods or services are of a particular standard, quality or

                           grade, if they are of another;

                    c.     Advertising goods or services with intent not to sell them as advertised.

         273.       The Defendants’ false, misleading, and deceptive acts and practices include:

                    a.     Failing to implement and maintain reasonable security and privacy

                           measures to protect Plaintiffs’ and Texas Subclass members’ PII, which was

                           a direct and proximate cause of the Data Breach;

                    b.     Failing to identify foreseeable security and privacy risks, remediate

                           identified security and privacy risks, and adequately improve security and




                                                     78
Case 1:19-md-02915-AJT-JFA Document 354 Filed 03/13/20 Page 80 of 94 PageID# 3864




                        privacy measures despite knowing the risk of cybersecurity incidents, which

                        was a direct and proximate cause of the Data Breach;

                 c.     Failing to comply with common law and statutory duties pertaining to the

                        security and privacy of Plaintiffs’ and Texas Subclass members’ PII,

                        including duties imposed by the FTC Act, 15 U.S.C. § 45, which was a

                        direct and proximate cause of the Data Breach;

                 d.     Misrepresenting that they would protect the privacy and confidentiality of

                        Plaintiffs’ and Texas Subclass members’ PII, including by implementing

                        and maintaining reasonable security measures;

                 e.     Misrepresenting that they would comply with common law and statutory

                        duties pertaining to the security and privacy of Plaintiffs’ and Texas

                        Subclass members’ PII, including duties imposed by the FTC Act, 15

                        U.S.C. § 45;

                 f.     Omitting, suppressing, and concealing the material fact that it did not

                        reasonably or adequately secure Plaintiffs’ and Texas Subclass members’

                        PII; and

                 g.     Omitting, suppressing, and concealing the material fact that they did not

                        comply with common law and statutory duties pertaining to the security and

                        privacy of Plaintiffs’ and Texas Subclass members’ PII, including duties

                        imposed by the FTC Act, 15 U.S.C. § 45.

         274.    Defendants intended to mislead Plaintiffs and Texas Subclass members and induce

  them to rely on their misrepresentations and omissions.




                                                 79
Case 1:19-md-02915-AJT-JFA Document 354 Filed 03/13/20 Page 81 of 94 PageID# 3865




         275.    The Defendants’ representations and omissions were material because they were

  likely to deceive reasonable consumers about the adequacy of the Defendants’ data security and

  ability to protect the confidentiality of consumers’ PII.

         276.    Had Defendants disclosed to Plaintiffs and class members that their data systems

  were not secure and, thus, vulnerable to attack, the Defendants would have been unable to continue

  in business and would have been forced to adopt reasonable data security measures and comply

  with the law. Instead, the Defendants received, maintained, and compiled Plaintiffs’ and class

  members’ PII as part of the services the Defendants provided and for which Plaintiffs and class

  members paid without advising Plaintiffs and class members that the Defendants’ data security

  practices were insufficient to maintain the safety and confidentiality of Plaintiffs’ and class

  members’ PII. Accordingly, Plaintiffs and the Texas Subclass members acted reasonably in relying

  on the Defendants’ misrepresentations and omissions, the truth of which they could not have

  discovered.

         277.    The Defendants had a duty to disclose the above facts due to the circumstances of

  this case and the sensitivity and extensivity of the PII in their possession. This duty arose because

  Plaintiffs and the Texas Subclass members reposed a trust and confidence in the Defendants when

  they provided their PII to the Defendants in exchange for the Defendants’ services. In addition, such

  a duty is implied by law due to the nature of the relationship between consumers, including Plaintiffs

  and the Texas Subclass, and the Defendants because consumers are unable to fully protect their

  interests with regard to their data, and placed trust and confidence in the Defendants. The

  Defendants’ duty to disclose also arose from their:

                 a.      Possession of exclusive knowledge regarding the security of the PII;

                 b.      Active concealment of the state of their security; and/or




                                                    80
Case 1:19-md-02915-AJT-JFA Document 354 Filed 03/13/20 Page 82 of 94 PageID# 3866




                 c.      Incomplete representations about the security and integrity of their

                         computer and data storage systems, while purposefully withholding

                         material facts from Plaintiffs and the Texas Subclass that contradicted these

                         representations and omissions.

         278.    The Defendants engaged in unconscionable actions or courses of conduct, in

  violation of Tex. Bus. & Com. Code Ann. § 17.50(a)(3). The Defendants engaged in acts or

  practices which, to consumers’ detriment, took advantage of consumers’ lack of knowledge, ability,

  experience, or capacity to a grossly unfair degree.

         279.    Consumers, including Plaintiffs and Texas Subclass members, lacked knowledge

  about deficiencies in the Defendants’ data security because this information was known exclusively

  by the Defendants. Consumers also lacked the ability, experience, or capacity to secure the PII in

  the Defendants’ possession or to fully protect their interests with regard to their data. Plaintiffs and

  Texas Subclass members lack expertise in information security matters and do not have access to

  the Defendants’ systems in order to evaluate their security controls. The Defendants took advantage

  of their special skill and access to the PII to hide their inability to protect the security and

  confidentiality of Plaintiffs and Texas Subclass members’ PII.

         280.    The Defendants intended to take advantage of consumers’ lack of knowledge,

  ability, experience, or capacity to a grossly unfair degree, with reckless disregard of the unfairness

  that would result. The unfairness resulting from the Defendants’ conduct is glaringly noticeable,

  flagrant, complete, and unmitigated. The Data Breach, which resulted from the Defendants’

  unconscionable business acts and practices, exposed Plaintiffs and Texas Subclass members to a

  wholly unwarranted risk to the safety of their PII and the security of their identity or credit, and

  worked a substantial hardship on a significant and unprecedented number of consumers. Plaintiffs




                                                    81
Case 1:19-md-02915-AJT-JFA Document 354 Filed 03/13/20 Page 83 of 94 PageID# 3867




  and Texas Subclass members cannot mitigate this unfairness because they cannot undo the Data

  Breach.

           281.   The Defendants acted intentionally, knowingly, and maliciously to violate Texas’s

  Deceptive Trade Practices-Consumer Protection Act, and recklessly disregarded Plaintiffs’ and the

  Texas Subclass members’ rights. Defendants are of such a sophisticated and large nature that other

  data breaches and public information regarding security vulnerabilities put them on notice that their

  security and privacy protections were inadequate.

           282.   As a direct and proximate result of the Defendants’ unconscionable and deceptive

  acts or practices, Plaintiffs and the Texas Subclass members have suffered and will continue to

  suffer injury, ascertainable losses of money or property, and monetary and non-monetary damages,

  including loss of the benefit of their bargain with and overcharges by Capital One, as they would

  not have paid Capital One for services or would have paid less for such services but for the

  violations alleged herein; losses from fraud and identity theft; costs for credit monitoring and

  identity protection services; time and expenses related to monitoring their financial accounts for

  fraudulent activity; loss of value of their PII; and an increased, imminent risk of fraud and identity

  theft.

           283.   The Defendants’ unconscionable and deceptive acts or practices were a producing

  cause of Plaintiffs’ and Texas Subclass members’ injuries, ascertainable losses and economic and

  non-economic damages.

           284.   The Defendants’ violations present a continuing risk to Plaintiffs and Texas Subclass

  members as well as to the general public.

           285.   Plaintiffs and the Texas Subclass seek all monetary and non-monetary relief allowed

  by law, including economic damages; treble damages for each act committed intentionally or




                                                   82
Case 1:19-md-02915-AJT-JFA Document 354 Filed 03/13/20 Page 84 of 94 PageID# 3868




  knowingly; restitution; court costs; reasonably and necessary attorneys’ fees; injunctive relief; and

  any other relief which the court deems proper.

                       CLAIMS ON BEHALF OF THE VIRGINIA SUBCLASS

                                                COUNT 13

         VIRGINIA PERSONAL INFORMATION BREACH NOTIFICATION ACT,

                                   Va. Code. Ann. §§ 18.2-186.6, et seq.

                                          Against All Defendants

         286.       The Virginia Plaintiff(s) identified above (“Plaintiffs” for purposes of this Count),

  individually and on behalf of the Virginia Subclass, repeat and allege Paragraphs 1–159, as if fully

  alleged herein.

         287.       Defendants are required to accurately notify Plaintiffs and Virginia Subclass

  members following discovery or notification of a breach of their data security system if unencrypted

  or unredacted Personal Information was or is reasonably believed to have been accessed and

  acquired by an unauthorized person who will, or it is reasonably believed who will, engage in

  identify theft or another fraud, without unreasonable delay under Va. Code Ann. § 18.2-186.6(B).

         288.       The Defendants are entities that own, license, or maintain computerized data that

  includes Personal Information as defined by Va. Code Ann. §§ 18.2-186.6(B), (D).

         289.       Plaintiffs’ and Virginia Subclass members’ PII includes Personal Information as

  covered under Va. Code Ann. § 18.2-186.6(A).

         290.       Because Defendants discovered a breach of their security system in which

  unencrypted or unredacted PII was or is reasonably believed to have been accessed and acquired

  by an unauthorized person, who will, or it is reasonably believed who will, engage in identify theft

  or another fraud, Defendants had an obligation to disclose the data breach in a timely and accurate

  fashion as mandated by Va. Code Ann. §§ 18.2-186.6(B), (D).


                                                     83
Case 1:19-md-02915-AJT-JFA Document 354 Filed 03/13/20 Page 85 of 94 PageID# 3869




         291.    By failing to disclose the Data Breach in a timely and accurate manner, Defendants

  violated Va. Code Ann. §§ 18.2-186.6(B), (D).

         292.    As a direct and proximate result of Defendants’ violations of Va. Code Ann. §§ 18.2-

  186.6(B), (D), Plaintiffs and Virginia Subclass members suffered damages, as described above.

         293.    Plaintiffs and Virginia Subclass members seek relief under Va. Code Ann. § 18.2-

  186.6(I), including actual damages.

                  CLAIMS ON BEHALF OF THE WASHINGTON SUBCLASS

                                            COUNT 14

                          WASHINGTON DATA BREACH NOTICE ACT,

                                   Wash. Rev. Code §§ 19.255.010, et seq.

                                        Against All Defendants

         294.    The Washington Plaintiff identified above (“Plaintiffs” for purposes of this Count),

  individually and on behalf of the Washington Subclass, repeats and alleges Paragraphs 1–159, as if

  fully alleged herein.

         295.    Defendants are businesses that own, license, or maintain computerized data that

  includes Personal Information as defined by Wash. 10Rev. Code §§ 19.255.010(1), (2).

         296.    Plaintiffs’ and Washington Subclass members’ PII includes Personal Information as

  covered under Wash. Rev. Code § 19.255.010(5).

         297.    Defendants are required to accurately notify Plaintiffs and Washington Subclass

  members following discovery or notification of the breach of their data security system if Personal

  Information was, or is reasonably believed to have been, acquired by an unauthorized person and

  the Personal Information was not secured, in the most expedient time possible and without

  unreasonable delay under Wash. Rev. Code §§ 19.255.010(2), (11).




                                                  84
Case 1:19-md-02915-AJT-JFA Document 354 Filed 03/13/20 Page 86 of 94 PageID# 3870




           298.   Because Defendants discovered a breach of their security system in which Personal

  Information was, or is reasonably believed to have been, acquired by an unauthorized person and

  the Personal Information was not secured, Defendants had an obligation to disclose the data breach

  in a timely and accurate fashion as mandated by Wash. Rev. Code §§ 19.255.010(2), (11).

           299.   By failing to disclose the Data Breach in a timely and accurate manner, Defendants

  violated Wash. Rev. Code §§ 19.255.010(2), (11).

           300.   As a direct and proximate result of Defendants’ violations of Wash. Rev. Code §§

  19.255.010(2), (11), Plaintiffs and Washington Subclass members suffered damages, as described

  above.

           301.   Plaintiffs and Washington Subclass members seek relief under Wash. Rev. Code §§

  19.255.010(13)(a) and 19.255.010(13)(b), including actual damages and injunctive relief.

                                             COUNT 15

                          WASHINGTON CONSUMER PROTECTION ACT,

                              Wash. Rev. Code Ann. §§ 19.86.020, et seq.

           302.   The Washington Plaintiff identified above (“Plaintiffs” for purposes of this Count),

  individually and on behalf of the Washington Subclass, repeats and alleges Paragraphs 1–159, as if

  fully alleged herein.

           303.   Defendants are “person[s]” as defined by Wash. Rev. Code Ann. § 19.86.010(1).

           304.   Defendants advertised, offered, or sold goods or services in Washington and

  engaged in trade or commerce directly or indirectly affecting the people of Washington, as defined

  by Wash. Rev. Code Ann. § 19.86.010 (2).

           305.   Defendants engaged in unfair or deceptive acts or practices in the conduct of trade

  or commerce, in violation of Wash. Rev. Code Ann. § 19.86.020, including:




                                                   85
Case 1:19-md-02915-AJT-JFA Document 354 Filed 03/13/20 Page 87 of 94 PageID# 3871




              a.    Failing to implement and maintain reasonable security and privacy

                    measures to protect Plaintiffs’ and Washington Subclass members’ PII,

                    which was a direct and proximate cause of the Data Breach;

              b.    Failing to identify foreseeable security and privacy risks, remediate

                    identified security and privacy risks, and adequately improve security and

                    privacy measures despite knowing the risk of cybersecurity incidents, which

                    was a direct and proximate cause of the Data Breach;

              c.    Failing to comply with common law and statutory duties pertaining to the

                    security and privacy of Plaintiffs’ and Washington Subclass members’ PII,

                    including duties imposed by the FTC Act, 15 U.S.C. § 45, which was a

                    direct and proximate cause of the Data Breach;

              d.    Misrepresenting that they would protect the privacy and confidentiality of

                    Plaintiffs’ and Washington Subclass members’ PII, including by

                    implementing and maintaining reasonable security measures;

              e.    Misrepresenting that they would comply with common law and statutory

                    duties pertaining to the security and privacy of Plaintiffs’ and Washington

                    Subclass members’ PII, including duties imposed by the FTC Act, 15

                    U.S.C. § 45;

              f.    Omitting, suppressing, and concealing the material fact that it did not

                    reasonably or adequately secure Plaintiffs’ and Washington Subclass

                    members’ PII; and

              g.    Omitting, suppressing, and concealing the material fact that they did not

                    comply with common law and statutory duties pertaining to the security and




                                             86
Case 1:19-md-02915-AJT-JFA Document 354 Filed 03/13/20 Page 88 of 94 PageID# 3872




                         privacy of Plaintiffs’ and Washington Subclass members’ PII, including

                         duties imposed by the FTC Act, 15 U.S.C. § 45.

         306.    Defendants’ representations and omissions were material because they were likely

  to deceive reasonable consumers about the adequacy of Defendants’ data security and ability to

  protect the confidentiality of consumers’ PII.

         307.    Defendants acted intentionally, knowingly, and maliciously to violate Washington’s

  Consumer Protection Act, and recklessly disregarded Plaintiffs’ and Washington Subclass

  members’ rights. Defendants are of such a sophisticated and large nature that other data breaches

  and public information regarding security vulnerabilities put them on notice that their security and

  privacy protections were inadequate.

         308.    Defendants’ conduct is injurious to the public interest because it violates Wash. Rev.

  Code Ann. § 19.86.020, violates a statute that contains a specific legislation declaration of public

  interest impact, and/or injured persons and had and has the capacity to injure persons. Further, their

  conduct affected the public interest, including the many Washingtonians affected by the Data

  Breach.

         309.    As a direct and proximate result of Defendants’ unfair methods of competition and

  unfair or deceptive acts or practices, Plaintiffs and Washington Subclass members have suffered

  and will continue to suffer injury, ascertainable losses of money or property, and monetary and non-

  monetary damages, including loss of the benefit of their bargain with and overcharges by Capital

  One, as they would not have paid Capital One for services or would have paid less for such services

  but for the violations alleged herein; losses from fraud and identity theft; costs for credit monitoring

  and identity protection services; time and expenses related to monitoring their financial accounts




                                                    87
Case 1:19-md-02915-AJT-JFA Document 354 Filed 03/13/20 Page 89 of 94 PageID# 3873




  for fraudulent activity; loss of value of their PII; and an increased, imminent risk of fraud and

  identity theft.

          310.       Plaintiffs and Washington Subclass members seek all monetary and non-monetary

  relief allowed by law, including actual damages, treble damages, injunctive relief, civil penalties,

  and attorneys’ fees and costs.

                                         REQUEST FOR RELIEF

          WHEREFORE, Plaintiffs, individually and on behalf of all class members proposed in

  this Complaint, respectfully request that the Court enter judgment in their favor and against

  Defendants as follows:

          a.         For an Order certifying the Classes, as defined herein, and appointing Plaintiffs and

                     Plaintiffs’ Lead Counsel to represent the Classes as alleged herein;

          b.         For injunctive and other equitable relief as is necessary to protect the interests of

                     Plaintiffs and class members, including but not limited to an order:

                    i.      Prohibiting Defendants from engaging in the wrongful and unlawful acts

                            described herein;

                  ii.       Requiring Defendants to protect, including through encryption, all data

                            collected through the course of their business in accordance with all applicable

                            regulations, industry standards, and federal, state or local laws;

                 iii.       Requiring Defendants to delete, destroy and purge the PII of Plaintiffs and

                            class members unless Capital One can provide to the Court reasonable

                            justification for the retention and use of such information when weighed

                            against the privacy interests of Plaintiffs and class members;




                                                       88
Case 1:19-md-02915-AJT-JFA Document 354 Filed 03/13/20 Page 90 of 94 PageID# 3874




            iv.     Requiring Defendants to implement and maintain a comprehensive

                    Information Security Program designed to protect the confidentiality and

                    integrity of Plaintiffs’ and class members’ PII;

             v.     Prohibiting Defendants from maintaining Plaintiffs’ and class members’ PII

                    on the AWS cloud;

            vi.     Requiring    Defendants    to   engage    independent   third-party   security

                    auditors/penetration testers as well as internal security personnel to conduct

                    testing, including simulated attacks, penetration tests, and audits on

                    Defendants’ systems on a periodic basis, and ordering Defendants to promptly

                    correct any problems or issues detected by such third-party security auditors;

           vii.     Requiring Defendants to engage independent third-party security auditors and

                    internal personnel to run automated security monitoring;

           viii.    Requiring Defendants to audit, test, and train their security personnel

                    regarding any new or modified procedures;

            ix.     Requiring Defendants to segment data by, among other things, creating

                    firewalls and access controls so that if one area of Defendants’ network is

                    compromised, hackers cannot gain access to other portions of Defendants’

                    systems;

             x.     Requiring Defendants to conduct regular database scanning and securing

                    checks;

            xi.     Requiring Defendants to establish an information security training program

                    that includes at least annual information security training for all employees,

                    with additional training to be provided as appropriate based upon employees’




                                              89
Case 1:19-md-02915-AJT-JFA Document 354 Filed 03/13/20 Page 91 of 94 PageID# 3875




                    respective responsibilities with handling PII , as well as protecting the PII of

                    Plaintiffs and class members;

            xii.    Requiring Defendants to routinely and continually conduct internal training

                    and education, at least annually, to inform internal security personnel how to

                    identify and contain a breach when it occurs and what to do in response to a

                    breach;

           xiii.    Requiring Defendants to implement a system of testing to assess their

                    respective employees’ knowledge of the education programs discussed in the

                    preceding subparagraphs, as well as randomly and periodically testing

                    employees’ compliance with Defendants’ policies, programs and systems for

                    protecting PII;

           xiv.     Requiring Defendants to implement, maintain, regularly review and revise as

                    necessary, a threat management program designed to appropriately monitor

                    the Defendants’ information networks for threats, both internal and external,

                    and assess whether monitoring tools are appropriately configured, tested, and

                    updated;

            xv.     Requiring Defendants to meaningfully educate all class members about the

                    threats they face as a result of the loss of their PII to third parties, as well as

                    the steps affected individuals must take to protect themselves;

           xvi.     Requiring Defendants to implement logging and monitoring programs

                    sufficient to track traffic to and from Defendants’ servers; and

           xvii.    Appointing a qualified and independent third party assessor to conduct for a

                    period of 10 years a SOC 2 Type 2 attestation to evaluate on an annual basis




                                               90
Case 1:19-md-02915-AJT-JFA Document 354 Filed 03/13/20 Page 92 of 94 PageID# 3876




                        Defendants’ compliance with the terms of the Court’s final judgment, to

                        provide such report to the Court and to counsel for the class, and to report any

                        deficiencies in compliance with the Court’s final judgment.

         c.     For an award of compensatory, consequential, and general damages, including

                nominal damages, as allowed by law in an amount to be determined;

         d.     For an award of statutory damages, trebeled, and punitive or exemplary damages, as

                allowed by law in an amount to be determined;

         e.     For an award of restitution or disgorgement, in an amount to be determined;

         f.     For an award of attorneys’ fees costs and litigation expenses, as allowable by law;

         g.     For prejudgment interest on all amounts awarded; and

         h.     Such other and further relief as this court may deem just and proper.

                                          JURY DEMAND

         Plaintiffs, on behalf of themselves and the Class of all others similarly situated, hereby

  demand a trial by jury on all issues so triable pursuant to Rule 38 of the Federal Rules of Civil

  Procedure.

  Dated: March 2, 2020.                        Respectfully Submitted,


                                               /s/ Steven T. Webster
                                               Steven T. Webster (VSB No. 31975)
                                               WEBSTER BOOK LLP
                                               300 N. Washington Street, Suite 404
                                               Alexandria, Virginia 22314
                                               Tel: (888) 987-9991
                                               swebster@websterbook.com

                                               Plaintiffs’ Local Counsel




                                                  91
Case 1:19-md-02915-AJT-JFA Document 354 Filed 03/13/20 Page 93 of 94 PageID# 3877




                                     Norman E. Siegel
                                     STUEVE SIEGEL HANSON LLP
                                     460 Nichols Road, Suite 200
                                     Kansas City, MO 64112
                                     Tel: (816) 714-7100
                                     siegel@stuevesiegel.com

                                     Karen Hanson Riebel
                                     LOCKRIDGE GRINDAL NAUEN, P.L.L.P
                                     100 Washington Avenue South, Suite 200
                                     Minneapolis, MN 55401
                                     Tel: (612) 339-6900
                                     khriebel@locklaw.com

                                     John A. Yanchunis
                                     MORGAN & MORGAN COMPLEX
                                     LITIGATION GROUP
                                     201 N. Franklin Street, 7th Floor
                                     Tampa, FL 33602
                                     Tel: (813) 223-5505
                                     jyanchunis@ForThePeople.com

                                     Plaintiffs’ Co-Lead Counsel




                                       92
Case 1:19-md-02915-AJT-JFA Document 354 Filed 03/13/20 Page 94 of 94 PageID# 3878




                                 CERTIFICATE OF SERVICE
         I hereby certify that on March 13, 2020, I electronically filed the foregoing document

  with the Clerk of the Court using the CM/ECF system, which will send notice of electronic filing

  to all counsel of record.



                                              /s/ Steven T. Webster
                                              Steven T. Webster (VSB No. 31975)
                                              WEBSTER BOOK LLP
